Case 1:21-cv-00376-ALC Document 39-5 Filed 08/13/21 Page 1 of 67




                      Exhibit 4
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               1 of 66
                                                                    2 ofPageID
                                                                         67    189




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


   BRUCE L. JENNINGS,

                         Plaintiff,                  Case No.: 6:08-cv-833-ORL-18

   vs.

   MICHAEL MUKASEY, as Attorney
   General of the United States in his
   official capacity; the UNITED STATES
   DEPARTMENT OF JUSTICE; UNITED
   STATES ATTORNEY'S OFFICE FOR
   THE MIDDLE DISTRICT OF FLORIDA;
   and ROBERT O'NEILL, as United States
   Attorney for the Middle District of Florida,
   in his official capacity.

                         Defendants.


          SECOND AMENDED COMPLAINT FOR DECLARATORY RELIEF

          Bruce L. Jennings (hereinafter "Jennings"), as Plaintiff, hereby files this, his

   Complaint For Declaratory Judgment and Relief pursuant to 28 U.S.C. §2201 in the

   above-styled action by and through his undersigned counsel and states:

                              Introduction and Background

          1.     This is a Complaint to seek declaratory relief from the United States

   District Court pursuant to 28 U.S.C. §2201 in which all of the Defendants, by and

   through the United States Attorney's Office for the Middle District of Florida-Orlando

   Division and their representative attorneys, have refused to comply with 18 U.S.C.

   § 921(a)(20) and 18 U.S.C. §921 (a)(33)(B)(ii), and in doing so, made an immediate
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               2 of 66
                                                                    3 ofPageID
                                                                         67    190




   threat to prosecute Jennings should he possess any firearm, despite Jennings' right

   to possess firearms under federal law. Jennings seeks a declaration by the Court

   that he has, under federal law, a right to possess firearms.

          2.     On October 17, 1985, as part of a plea agreement, Jennings pied

   nolo contendere to a misdemeanor violation of California Penal Code §245(a)

   (assault against his wife) before the Superior Court of the State of California,

   County of San Bernardino.

          3.     In 1996, Congress amended the Gun Control Act making it unlawful

   for anyone convicted of the this type of assault (referred to as a "MCDV" violation)

   to " ...ship or transport in interstate or foreign commerce, or possess in or affecting

   commerce, any firearm ...." 18 U.S.C. §922(g)(9).        For purposes of 18 U.S.C.

   §922(g)(9), however, a person shall not be considered to have been "convicted" of

   a MCDV violation, and thereby be entitled to possess firearms, if: the conviction

   has been expunged or set aside unless the expungement or set aside "expressly"

   provides that the expunged party may not possess or receive firearms. If there is

   no express prohibition against possession of firearms in the expungement and set

   aside order, then a person (like Jennings) may possess firearms.            18 U.S.C.

   §921(a)(33)(B)(ii).

          4.     On December 8, 2005, Jennings did in fact receive a "Corrected Order

   Expunging Conviction NUNC PRO TUNG To October 18, 1987" in which the

   Presiding Superior Court Judge of the County of San Bernardino, California set

   aside Jennings conviction and "Ordered," inter alia, "...that the relief granted to the



                                              2
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               3 of 66
                                                                    4 ofPageID
                                                                         67    191




   petitioner (Jennings) in accordance with California Penal Code Section 1203.4a be

   entered nunc pro tune to October 18, 1987, under the statute and law that existed

   on October 18, 1987, to wit: Section 1203.4a of the California Penal Code." The

   Presiding Judge also Ordered the Clerk to notify the California Department of

   Justice of the Court's corrected superseding expungement and set aside Order and

   the relief granted to Jennings on December 8, 2005.

         5.     The law, as it stood in California in 1987 under Section 1203.4a

   (expungement and set aside relief for persons convicted of misdemeanors such

   as Jennings), contained no express or even implied prohibition against a beneficiary

   under 1203.4a of the right to possess a firearm. A separate 1987 statute, Section

   1203.4(a) for those seeking expungement and set aside relief for felony

   convictions (unlike Jennings), did contain a reference expressly prohibiting those

   persons with relief under 1203.4(a) from possessing firearms.

          6.     The Defendants refuse to obey and follow the laws of the United

   States, to wit: 18 U.S.C. §921 and the applicable federal statutory scheme and

   provisions referred to above and have stated in clear and certain terms that they will

   prosecute Jennings the moment he exercises his rights under 18 U.S.C.

   §921(a)(20) and 18 U.S.C. §921(a)(33)(B)(ii). The threat is real, it is immediate, it

   is not hypothetical and has been confirmed in correspondence between counsel for

   Jennings and Defendant United States Attorney's Office for the Middle District of

   Florida-Orlando Division. The Defendants are acting outside of their authority and

   contrary to the laws of the United States of America as set forth above.



                                             3
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               4 of 66
                                                                    5 ofPageID
                                                                         67    192




                                 Jurisdiction and Venue

          7.     This Court has jurisdiction under 28 U.S.C. §2201, which authorizes

   this Court to issue a declaration of rights with respect to federal firearms laws as

   they apply to Jennings and the Defendants' obligation to obey them; and this Court

   has jurisdiction under 28 U.S.C. §1331, as the Complaint and controversy arises

   under the laws of the United States, including the Second Amendment of the

   Constitution of the United States of America. Venue is proper before this Court

   under 28 U.S.C. §1391(b) because the United States Attorney and the United

   States Attorney's Office for the Middle District of Florida-Orlando Division, is the

   Office refusing to obey the laws of the United States and the Office which has made

   the threat to Jennings to prosecute him in the event he exercises his statutory and

   Constitutional rights under federal law. Venue is also proper because a substantial

   part of the events and threats giving rise to Jennings' Complaint have occurred in

   this District, specifically within in the Orlando Division for the Middle District of

   Florida, and within the jurisdiction of this Court.

                                           Parties

          8.     Jennings resides in Port Orange, Florida. Defendant Unites States

   Attorney for the Middle District of Florida, Robert O'Neill, and his Office reside and

   are located in Orlando, Florida, and may each be served at the United States

   Attorney's Office, Middle District of Florida, 501 West Church Street, Suite 300,

   Orlando, Florida 32805. The Defendant Attorney General of the United States and




                                              4
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               5 of 66
                                                                    6 ofPageID
                                                                         67    193



   the Department of Justice may be served at 950 Pennsylvania Avenue, NW,

   Washington, D.C. 20530.

                                          Facts

           9.    From on or about 1981 through 1999, Jennings possessed a Federal

   Firearms License and was lawfully engaged in the firearms business in Nevada,

   doing business as B.L. Jennings, Inc. as a firearms distributor.

           10.   In or around April 9, 1985, Jennings was charged in San Bernardino

   County, California with assault by means likely to produce great bodily injury in

   violation of California Penal Code §245(a).

           11.   On October 17, 1985, as part of a plea agreement, Jennings pied nolo

   contendere to a misdemeanor violation under Section 245(a) of the California Penal

   Code.

           12.   Jennings was sentenced to 90 days in jail and 24 months supervised

   probation, among other requirements.

           13.   Jennings complied in all respects with the court's Sentencing Order

   and fulfilled each and every obligation owed to the court under his sentence and to

   his family.

           14.   In fact, he assisted his ex-wife in starting her own firearms

   manufacturing business, and to this day they remain close friends and wonderful

   parents to their surviving child.

           15.   At the time of Jennings' sentence, the sentencing Judge "Withheld

   Pronouncement of Judgment."



                                            5
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               6 of 66
                                                                    7 ofPageID
                                                                         67    194




          16.    Jennings was under the impression at all times relevant hereto that

   if he successfully completed his probationary period after serving his 90-day jail

   term, he would not have a conviction after October 18, 1987.

          17.    From the date Jennings successfully completed his probation on

   October 17, 1987, Jennings continued to conduct his firearms business in Nevada

   and at all times under the impression he did not have a conviction. At all times

   thereafter until early 1999 Jennings' company, B.L. Jennings, Inc., continued in

   good standing with the Bureau of Alcohol, Tobacco and Firearms (hereinafter

   "BATF") and conducted its business in a lawful and honorable manner, as did

   Jennings in his individual capacity.

          18.    In or around early 1999, Jennings received notice from the BATF that

   it had determined that Jennings had a conviction on his record and that it was a

   ground to revoke his business license under the 1996 amended Gun Control Act,

   18 U.S.C. §922 (g)(9); namely, revocation pursuant to Jennings' MCDV 1985

   conviction for assault.

          19.    Shortly after receiving the above-referenced     Notice for possible

   revocation of his company's firearms license, he spoke with a representative of the

   BATF who informed him that in light of the circumstances, if he were to obtain an

   "expungement" of his 1985 misdemeanor conviction from the Superior Court of

   California, that would likely solve the problem with his license with the BATF.

          20.    Jennings remained confused as to why he still had a "conviction" on

   his record in light of his successful completion of his probation, and consulted



                                            6
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               7 of 66
                                                                    8 ofPageID
                                                                         67    195




   private counsel in California to assist him in obtaining the so-called "expungement."

   He had, prior to his conversation with the BATF official, never heard of the

   term"expungement" or "set aside" prior to this time, nor did he understand what

   these terms meant.

          21.    The public's confusion and ignorance of the expungement and set

   aside requirements under California law has been and remains a problem with the

   California criminal justice system.    In a strongly worded critique of California

   Superior Court judges and criminal defense attorneys, the California Supreme Court

   urged its state courts and the defense bar to remove the complexity and confusion

   experienced by individuals such as Jennings by explaining to defendants the need

   to obtain expungement orders to remove convictions. People v Navarro 7 Cal.3d

   248, 279-89 (Cal. 1972). The problem in California continued with Jennings and,

   to some extent, remains a problem today.

          22.    On September 23, 1999, Jennings sought and received an

   expungement of his conviction before the Superior Court of California. The Order

   issued by the Court on September 23, 1999, erroneously provided relief under

   Section 1203.4/a) of the California Penal Code and not Section 1203.4a of the

   Penal Code, which was the section available to Jennings as a person seeking

   expungement and set aside relief for misdemeanor convictions in 1987, and which

   contained no express or implied prohibition against possession of firearms--the

   section Jennings believed he was to receive. Jennings' September 23, 1999,

   Expungement Order under Section 1203.4(a), in fact, contained an express



                                             7
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               8 of 66
                                                                    9 ofPageID
                                                                         67    196




   prohibition against possession of a firearm. Attached hereto as Exhibit "A" is a true

   and correct copy of Jennings' first and original Expungement Order dated

   September 23, 1999.

          23.       On March 25, 2004, the BATF revoked Jennings' license and refused

   to accept the Expungement Order of September 23, 1999, from the Superior Court

   of California.

          24.       On May 23, 2003, Jennings' Nevada counsel filed a Petition for

   Judicial Review pursuant to 18 U.S.C. §923(f)(3) alleging, in part, that Jennings'

   California counsel made a mistake by seeking expungement relief under Section

   1203.4(a) rather than 1203.4a of the California Penal Code. The District Court

   subsequently refused to consider the argument that a mistake was made and

   upheld the BATF revocation.

          25.       Jennings sought relieffrom the United States Court of Appeals for the

   Ninth Circuit in or around September of 2005. After submitting its Opening Brief,

   on or about November 21, 2005, Jennings returned to the Superior Court of

   California to seek a (Proposed) Corrected Order Expunging Conviction Nunc Pro

   Tune To October 18, 1987 in light of the mistake and/or error made by Jennings'

   former counsel in 1999.         The decision to modify, correct and change his

   expungement order and set aside relief rested exclusively within the power and

   authority of the Superior Court of California, not the federal courts. Accordingly,

   Jennings authorized proceedings before the same Superior Court to address the

   matter, the Court which had all the records before it dating back to 1985, and the



                                               8
Case 6:08-cv-00833-GAP-GJK
      Case 1:21-cv-00376-ALCDocument
                             Document1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          Page
                                                             Page
                                                               9 of 10
                                                                    66 of
                                                                       PageID
                                                                          67  197




   Court familiar with the expungement and set aside laws of the State of California.

          26.    Attached hereto as Exhibit "B" is a true and correct copy of a letter

   dated December 8, 2005, to the Clerk of the Superior Court of California regarding

   Jennings' Notice of Motion from Janelle James, assistant to Jennings' counsel.

   Attached hereto as Exhibit "C" is a true and correct copy of a letter dated December

   8, 2005, asking the Superior Court how it wished to proceed with Jennings':

   "PROPOSED        NOTICE      OF    MOTION       AND     MOTION        TO   CORRECT

   TYPOGRAPHICAL ERROR IN ORDER EXPUNGING CONVICTION NUNC PRO

   TUNC TO OCTOBER 18, 1987; DECLARATION OF BRUCE L. JENNINGS IN

   SUPPORT THEREOF." As Exhibit "C", page 2 reflects, the San Bernardino County

   District Attorney, Rancho Cucamonga Office, was served with all correspondence,

   the Notice of Motion, Memorandum of Points of Authorities, Jennings' Declaration,

   attachments of relevant statutes at issue, and the proposed Order.

          27.    Attached hereto as Exhibit "D" is a true and correct copy of the

   "(Proposed) Notice Of Motion and Motion To Correct Typographical Error In Order

   Expunging Conviction Nunc Pro Tune To October 18, 1987"; Attached hereto as

   Exhibit "E" is a true and correct copy of Jennings "Memorandum of Points and

   Authorities"; Attached hereto as Exhibit "F" is a true and correct copy of"Declaration

   of Bruce Jennings in Support of Motion to Correct Typographical Error in Order

   Expunging Conviction Nunc Pro TuneTo October 18, 1987" which incorporated four

   separate attachments attached to Jennings' Declaration (as Jennings' Exhibits "A",

   "B", "C", and "D") all set forth herein as Exhibit "F", pages 1-16.



                                             9
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               10 of11
                                                                     66ofPageID
                                                                          67    198




             28.   On December 8, 2005, the Superior Court Judge assigned to the case

    had before it the entire record of Jennings dating back to 1985, including Exhibits

    "8" - "F", attached hereto, and took the matter under advisement. The Superior

    Court Judge determined no hearing was necessary and Jennings' counsel learned

    near the Christmas holiday that the Presiding Judge granted the Motion and

    corrected Jennings' September 23, 1999, expungement and set aside Order with

    a corrected superseding expungement and set aside Order granting relief under

    Section 1203.4a instead of Section 1203.4(a) of the California Penal Code. The

    Court executed and signed the Order as of the date of the Notice of Motion, that is,

    on December 8, 2005, providing Jennings the relief he originally sought in 1999,

    allowing him the right to possess firearms under Section 1203.4a, consistent with

    18 U.S.C. §921 (a)(33)(8)(ii). Attached hereto as Exhibit "G" is a true and correct

    copy of the Superior Court Order from the County of San Bernardino executed and

    entered on December 8, 2005. Shortly thereafter, the Government's attorney was

    notified of the ruling and decision of the Superior Court of California.

             29.   On January 20, 2006, the Ninth Circuit authorized Jennings to file an

    Amended Opening Brief and to allow the panel to decide whether it wished to hear

    evidence outside the administrative record and the record from the District Court;

    that is: the corrected superseding expungement Order under Section1203.4a from

    the Superior Court of San Bernardino executed and entered on December 8, 2005,

    (Exhibit "G"). Attached hereto as Exhibit "H" is the Ninth Circuit's January 20, 2006,

    Order.



                                             10
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               11 of12
                                                                     66ofPageID
                                                                          67    199




           30.       In its ruling and Opinion filed December 20, 2007, the Ninth Circuit

    ruled that" ... for simplicity purposes, we refer to section 1203.4 instead of the

    subsection 1203.4(a)."        The Ninth Circuit further denied Jennings' motion to

    consider the California Superior Court's superseding corrected expungement and

    set aside Order executed and dated December 8, 2005, (Exhibit "G") because it was

    not relevant to the judicial proceeding, which was only a review of the BATF's March

    23, 2003, final decision to revoke Jennings' firearms license. In simple terms, the

    Ninth Circuit ruled that events after the BATF record closed on March 23, 2003,

    would not be considered by the Ninth Circuit or the District Court. Accordingly, the

    Court ruled that the September 23, 1999, expungement order under 1203.4(a) and

    the cases addressing 1203.4(a) (not 1203.4a as of 1987) did not meet the federal

    standard for expungement relief because Jennings' original expungement order of

    September 23, 1999, (Exhibit "A") contained an express prohibition to possess

    firearms.

           31.       Attached hereto as Exhibit "I" is a true and correct copy of the relevant

    California expungement statutes: Section 1203.4(a) of the 1987 California Penal

    Code beginning at Exhibit "I", page 1-2. Section 1203.4a, as set out in Exhibit "I",

    pages 2-3, is the exact 1987 expungement and set aside section Jennings was

    granted relief under from the California Superior Court on December 8, 2005,

    (Exhibit "G").




                                                 11
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               12 of13
                                                                     66ofPageID
                                                                          67    200




           32.   As the Court indicated in its December 8, 2005, corrected superseding

    expungement and set aside Order, the Court ruled and Ordered, inter alia, the

    following:

                 "IT IS FURTHER ORDERED that the relief granted to
                 Petitioner in accordance with California Penal Code
                 Section 1203.4a be entered nunc pro tune to October
                 18, 1987, under the statute and law that existed on
                 October 18, 1987, to wit: Section 1203.4a of the
                 California Penal Code." ( See Exhibit "G", page 2).

           33.   When comparing both Section 1203.4(a) with Section 1203.4a

    of the California Penal Code, as those separate statutes stood in 1987, unlike

    1203.4(a) which contained an express firearms prohibition, Section 1203.4a

    contained no such prohibition. Accordingly, Jennings' December 8, 2005, corrected

    superseding expungement and set aside order, signed by the Superior Court,

    assured Jennings relief under the plain meaning of 18 U.S.C. §921 (a)(33)(B)(ii).

           34.   In 1988, the California legislature decided that even those with

    expungement and set aside relief for misdemeanor convictions (like Jennings)

    should not be able to possess firearms.       Accordingly, Section 1203.4a was

    amended to include, like Section 1203.4(a), an express provision to preclude the

    right to possess firearms. Attached and incorporated hereto as Exhibit "J", pages

    1-3, is a true and correct copy of the amendment to Section 1203.4a of the Penal

    Code in 1988. There can be no doubt, however, that as of 1987, when Jennings

    received expungement and set aside relief, no prohibition existed precluding him

    from possessing firearms.




                                            12
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               13 of14
                                                                     66ofPageID
                                                                          67    201




           35.   Jennings' December 8, 2005, expungement and set aside Order set

    aside his conviction and restored his rights under state law save and except the

    limited provisions of 1203.4a as that law stood in 1987; that is, he was released

    from all penalties of his convictions except as they may relate to the Vehicle Code,

    Section 13555. Nothing more. There is no express nor implied prohibition to

    possess firearms from the set aside of his conviction in the 1987 statute; that is,

    Section 1203.4a. (See Exhibit "I", page 2).

           36.    Federal law is quite clear and unambiguous about Jennings' current

    right to possess firearms. For purposes of 18 U.S.C. §922(g)(9), a person shall not

    be considered to have been convicted of an MCDV if:

                 ...the conviction has been expunged or set aside, or is
                 an offense for which the person has been pardoned or
                 has had civil rights restored ...unless the pardon,
                 expungement or restoration of civil rights expressly
                 provides that person may not ship, transport, possess
                 or receive firearms. 18 U.S.C. § 921 (a)(33)(B)(ii).
                 (emphasis added)

           37.   Jennings' conviction was set aside and expunged by the Superior

    Court of California on December 8, 2005, under Section1203.4a of the California

    Penal Code, which set aside and expungement relief contained no express

    prohibition to posses firearms. (See Exhibit "G"). Accordingly, under federal law,

    Jennings may possess firearms.

           38.    In light of Jennings' set aside Order of his conviction by the San

    Bernardino Superior Court on December 8, 2005, Jennings decided to seek

    immediate employment as an independent contractor and consultant with several

    separate firearms companies in late 2007 and early 2008.

                                            13
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               14 of15
                                                                     66ofPageID
                                                                          67    202




          39.    In late 2007, Jennings had discussions with Shining Star Investments,

    Inc., a licensed firearm distributor, concerning his engagement/employment as a

   consultant and/or independent contractor. Jennings had over 30-years experience

   evaluating handgun design, performance and safety, as well as marketing of

   firearms to licensed wholesalers and dealers in and around the nation including

    Florida. In or around 2008, Jennings accepted an offer from Shining Star

    Investments to begin work in the Spring of 2008 as an independent contractor.

   Jennings' work for Shining Star as a consulting contractor would necessarily require

    him to possess firearms.

          40.    In early 2008, Jennings spoke with Jimenez Arms, a firearms

    manufacturer, about being hired and/or engaged as a consultant or independent

    contractor with that company. Jimenez Arms also knew Jennings had 30-years

    experience in evaluating various designs of handguns for sale to licensed firearms

    distributors, wholesalers and dealers. Jimenez Arms was aware Jennings, and

    Jennings firearms company, B.L Jennings, Inc., was in bankruptcy in Middle District

    of Florida, Jacksonville Division. In speaking with Jennings, Jimenez Arms was

    interested in hiring Jennings as an independent contractor/consultant to assist

    Jimenez Arms in evaluating its products performance and design. Engagement of

    Jennings, as an independent contractor/consultant, would also require him to come

    into possession of Jiminez Arms' firearms products and guns.

          41. In late January or early February of 2008, Jiminez Arms agreed to

    engage Jennings as an independent contractor/consultant and informed Jennings



                                            14
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               15 of16
                                                                     66ofPageID
                                                                          67    203



   that it would contact Defendant's representatives to inform them of the same and

   to determine whether Defendants would have an objection in view of the prior

    dispute between Jennings and Defendants regarding Jennings' rights. Jennings

    agreed to commence work with Jimenez firearms in the Spring of 2008.

          42. During the course of Jennings' personal and company bankruptcy

    proceedings in late 2007 and 2008, Jimenez Arms purchased equipment (i.e.

    portions of pistols) from the bankruptcy estate of Jennings. Jiminez Arms agreed

    to dismantle and cut the purchased guns before shipment to its plant in Henderson,

    Nevada. To perform this work, Jiminez Arms hired Jennings' fiance', Jo Anne

    Rushpler, to open an office for Jiminez Arms to cut the receivers and/or frames in

    half before shipment to Nevada. Jiminez Arms opened a small shop in Daytona

    Beach, Florida and hired several individuals to carry out the project.

          43. In or around early 2008, while the subject guns were being destroyed by

    Jiminez Arms in Daytona Beach for shipment to its plant in Nevada, local authorities

    in Daytona Beach and the Defendants were informed that one of Jiminez Arms'

    employees from Daytona Beach had stolen a number of guns from the office where

    they were being destroyed. The investigation by local authorities led to the arrest,

    prosecution and conviction of Randall Jackson who was sent to Florida prison for

    his theft in July 2008, as a result of a plea agreement.

           44.    As part of Defendants' investigation of the stolen guns by Randall

    Jackson, Defendants sent a representative, BATF Special Agent Anna-Kim M.

    Hadden from one its Florida offices to meet with Jiminez Arms in Nevada on


                                             15
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               16 of17
                                                                     66ofPageID
                                                                          67    204




    February 22, 2008. At that meeting, Defendants' Special Agent notified Jimenez

   Arms, among other matters, that it was Defendants' position that Jennings remained

    a "prohibited person" under Federal law, and that Jennings could not possess

   firearms without violating Federal criminal statutes. Jennings was informed by

    Jiminez Arms that Defendants believed he remained a "prohibited person."

           45.    In early April of 2008 Daniel W. Eckhart, Assistant U.S. Attorney for

    the Middle District of Florida-Orlando Division, informed Jennings' counsel that he

    and his Office and the Department of Justice believed Jennings may not possess

    firearms under federal law, as they interpret it. He informed Jennings' counsel that

    possession by Jennings of a firearm would result in his immediate prosecution. On

    information and belief, Defendants or their representatives have repeated this threat

    to others.

           46.    Plaintiff Jennings therefore seeks declaratory relief and a judgment

    that he may, as a matter of law, possess firearms under Federal law so that he may

    immediately commence work as a consultant and independent contractor with

    Shining Star Investments Inc. and Jimenez Arms without risking arrest and

    prosecution as promised by Defendants; that is: the moment he comes into

    possession of any firearm. Jennings believes Defendants' threat to be real and

    fears testing the Defendants' assurance of prosecution the moment he possesses

    a firearm will result in his immediate arrest and prosecution. Jennings' only remedy

    is to come before this Court and seek relief so that in the event he prevails on the




                                             16
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               17 of18
                                                                     66ofPageID
                                                                          67    205




   merits, he can immediately commence work with the above-referenced entities and

   do so without arrest and prosecution, as promised and threatened by Defendants.

          47.    In a letter dated May 20, 2008 to Jiminez Arms, the Defendants

   threatened to prosecute Jimenez Arms for allegedly allowing Jennings to possess

   firearms in his home in Florida. The Defendants made the threat despite the fact

   that Jiminez Arms' employee, Rushpler, not Jennings, possessed the firearms in a

    home she shared with Jennings, which destroyed guns were kept in a separate

    shed at their home before shipment to Nevada,

          48.     Jennings also seeks the intercession and jurisdiction of this Court so

    that he may lawfully purchase and possess a handgun for his personal safety in his

    home. Jennings fears that exercising his statutory and Second Amendment right

    would result in his arrest and prosecution, as threatened by Defendants. Should

    Jennings prevail on the merits of his Complaint, he will immediately purchase a

    firearm for his safety in his home.

           49.    Plaintiff Jennings seeks declaratory relief and judgment that concludes

    that the Defendants' interpretation of federal law is contrary to the plain meaning of

    the applicable federal statutes and the intent of Congress.

           50.    Plaintiff Jennings seeks declaratory relief and judgment that concludes

    the set aside and expungement of his conviction, as more fully set forth in Exhibit

    "G", on December 8, 2005, by the Superior Court of California under Section

    1203.4a of the 1987 California Penal Code, is exactly what Congress intended

    when it enacted 18 U.S.C. §921 (a)(33)(B)(ii) and that the Defendants' interpretation

                                              17
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               18 of19
                                                                     66ofPageID
                                                                          67    206




    of this statute is wrong, as a matter of law.

                                  PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, Jennings, respectfully asks that this Court enter a

   judgment in favor of Jennings and against the Defendants, as follows:

           A.      Declaring that Defendants have wrongfully interpreted 18 U.S.C.

    §921(a)(33)(B)(ii) in violation of its plain and unambiguous meaning with respect to

    Jennings.

           B.      Declaring that Defendants refusal to recognize Jennings' December

    8, 2005, set aside expungement relief from the California Superior Court under

    1203.4a     is contrary   to what   Congress     contemplated    under    18 U.S.C.

    921 (a)(33)(B)(ii).

           C.      Declaring that Defendants' refusal to recognize and respect a lawful

    Order issued by the Superior Court of California setting aside and expunging

    Jennings conviction with respect to his right to possess firearms must be respected

    under 18 U.S.C. §921 (a)(33)(B)(ii) and that failure to do so violates federal law and

    Jennings statutory and Constitutional rights under the Second Amendment.

           D.      Declaring that since October 17, 1987, Jennings has been entitled

    under federal law to possess firearms without risk and threat of prosecution by

    Defendants or their representatives.




                                             18
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               19 of20
                                                                     66ofPageID
                                                                          67    207




    E.           Declaring and awarding such other relief as may be just and proper

    in view of the Defendants' refusal to comply with and obey federal law.


    DATED: August 15, 2008


                                  Respectfully Submitted,

                                  BUTLER PAPPAS WEIHMULLER KATZ CRAIG LLP


                                   /s/ Dennis M. Hudson, Jr.
                                  R. STEVEN RAWLS, ESQ.
                                  Florida Bar No.: 0938254
                                  DENNIS M. HUDSON, JR., ESQ.
                                  Florida Bar No.: 0377200
                                  777 S. Harbour Island Boulevard, Suite 500
                                  Tampa, Florida 33602
                                  Telephone: (813) 281-1900
                                  Facsimile:    (813) 281-0900
                                  rrawls@butlerpappas.com
                                  dhudson@butlerpappas.com
                                  Attorneys for Plaintiff, BRUCE L. JENNINGS

                                  LAW OFFICE OF JAMES C. SABALOS
                                  James C. Sabalos, Esq.
                                  CA Bar No. 182545, Pro Hae Vice pending
                                  1400 Bristol Street N., Suite 270
                                  Newport Beach, CA 92660
                                  Tel: (949) 355-6084 or (949) 442-8942
                                  jimsabalos@hotmail.com
                                  janelle@gladychlaw.com
                                  Trial Counsel for Plaintiff, BRUCE L. JENNINGS




                                            19
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               20 of21
                                                                     66ofPageID
                                                                          67    208




                            Exhibit "A"
                     Case 6:08-cv-00833-GAP-GJK
                            Case 1:21-cv-00376-ALCDocument
                                                    Document
                                                           1939-5
                                                              FiledFiled
                                                                    08/15/08
                                                                         08/13/21
                                                                               PagePage
                                                                                    21 of22
                                                                                          66ofPageID
                                                                                               67    209




 /
                STTJARTA. HOLMES

~i              ATTORNEY AT LAW
              2 STATE BAR NUMBER 91018
                250 WEST FIRST STREET

l~
~7~
                   SIJITE 312
              CLAREMONT, CALIFORNIA 91711-4740
        3 (909)621-5886
        4
;1·:¾r'~..:.- FAX (909) 625-3038
z,;1~1-5
cJ'i:,        ATTORNEYFORDEFENDANT
•:=_6
~:
.~7
~.(
                                                  SlJPFRlOR COURT OF CAI.IFORNli\
 !JffJ.t8

1·9                                                COUNTY OF SAN BERNARDINO



,,II
~    1O TH£ PEOPLE Of THF. STATE                                   ) CASE NO. OCR 10512
.~$ilk Of CALIFORNIA.                                              )
                        Plaintiff,                                 ) ORDEREXPUNGING CONVJCTION
                                                                   ) NUNC J'RO TUNC TO OCTOBER 18, 1987


I::
~i
,,:;r.:;:1
             14
                   SRUCF
                      m,N;~os
                          Pctilioner/Dcfendant.
                                                                   )
                                                                   )
                                                                   )
                                                                   )


9t
~'15               TO: THE ABOVE NAMED PETITIONER,                     ms COUNSEL     OF RECORD, DENNIS STOUT,

~i                                                                                                                                           !

fI\
             16 DJSTRJCT ATfORNEY SAN IlERNARDrNO COUNTY, TIIE PROBATION DEPARTMENT OF
                                                                                                                                             I
                                                                                                                                             II
             11 SAN BERNAR!JINOcouNTY, /\ND TO THE CALIFORNIASTATE DEPARTMENT or JUSTICE                                            I

                                                                                                                                   I
             18           ·1be Petition filed by his counsd in the above referenced mBlt<rcame on for bearing on this date.


I:: Theco:::e:;::i~::o:                                    1
                                                            :::sgivcn        as ~qwred by    law.                                       I1

II:: :::,::::
         ~:
          .~::
           .:::::~:"'::
                :~':::
                  ..
                                                                                                                                        I'
                                                                                                                               ,,            I



  ::
,.·          25
                   Socti,, 17(hX4:,::::        ~::•;;;     "'""'       " • atisdom=o, ,.,_       m C,lifomi, Po•I     coo,

                                  5. II appears to the court fmm the foregoing petition and from the records on file in this
                                                                                                                               11
                                                                                                                               !
                                                                                                                               i!
                                                                                                                               !



w· 26
ii·.·
I ..·
,.;
     }.
             27
             2     OCR    ~WER
                            F.Xl'UNGINU coNv1cT1ON                     NVNC /'RO TUNCTO OCTOBER 1s, 19s1
               8         10


i                                                 S(HIBIT
                                                        iLPAGE                   ) --~
'"
(.
      Case 6:08-cv-00833-GAP-GJK
             Case 1:21-cv-00376-ALCDocument
                                     Document
                                            1939-5
                                               FiledFiled
                                                     08/15/08
                                                          08/13/21
                                                                PagePage
                                                                     22 of23
                                                                           66ofPageID
                                                                                67    210




                                                                                           Section 1203.4
     e1,setlvlt the petitioner is eligible for relief as provided in California Penal Code
                                                                        above enti1leclaction be set
            IT IS HEREBY ORDERED that the plea ofnnlo conlcnderc in the
                                                                             the defendant be dismis_se.d.
     aside, a plea of NOT GU!LTY be entered and the misdemeanor case against

            IT JS FURTIIER ORDE      R.EDthat the relief grunted 10 the pc1itioncr in accordance with
                                                                                  \B, 1987.
     California Penal Code Section l203.4(a) be entered nunc pro 1un,· to October
                                                                       the fact of this rnisdemcauor
             IT IS FURTHERORDEREDthe defendant is required to disclose
                                                                                 naire or application for public
     conviction in response to any direct question contained in any question
                                                                              with the California Stnle Lottery.
     office, for licensure by any state or local agency, or for conl.rllcting
                                                                                      Sections J 1117 and 13151,
              IT 1S fURTilER ORDERED that pursuant to California Penal Code

     that the State of California Department of Ju.slice be notified of
                                                                        the terms of this order by the clerk of


     this c.ourt.
             SO ORDERED.
                     SEP2 J 1999
             DATED:

                                                                   MARYL FULLER,JUDGE
                                                             MARY FULLER
                                                             Judge of the Supctior Court




18

19
20
21

22
23

24

25

26
                                                            2
27                                                         OCTOBER IS, 1987
             ORDER EXPUNGING CONVICTION NIJNC /'RO TUNC TO
28     OCR 10512

                                      EXHIBITJl_PAGE                c6
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               23 of24
                                                                     66ofPageID
                                                                          67    211




                              Exhibit "B"
 Case 6:08-cv-00833-GAP-GJK
        Case 1:21-cv-00376-ALCDocument
                                Document
                                       1939-5
                                          FiledFiled
                                                08/15/08
                                                     08/13/21
                                                           PagePage
                                                                24 of25
                                                                      66ofPageID
                                                                           67    212
                                               JAMES C. SAJJALOS
                                                    Attorney   at Law
   CALIFORNIA OFFJCL                                                                   NEV ADA OFFICE
   4400 MacArthur Boulevard, Suite 230                                                  City Center West
   Newport Beach, CA 92660                                                 7201 West Lake Mead Boulevard, Suite 108
   Tel: (949) 442-8942 or (949) 355-6084              LICENSED IN                  Las Vegas, NV 89128-8354
   Fax: (949) 442-8949                               CA, NV, TX & DC        Tel: (702) 384-9900; Fax (702) 384-5900




                                                    December 8, 2005

   Via Federal Express Overnight Courier

  Clerk of the Superior Court
  Attn: Sally
  Criminal Div., Rancho Cucamonga District
  8303 N. Haven Avenue
  Rancho Cucamonga, CA 91730

            RE:       People v. Bruce L. Jennings
                      Case No. OCR 10512 (Original Case No. OCR W-10512)

 Dear Sally:

         As I discussed with you yesterday by telephone, this office is seeking correction of an
 apparently typographical error in an Order Expunging Conviction Nunc Pro Tune filed
 September 23, 1999, expunging Mr. Jennings' 1987 misdemeanor conviction, for purposes of his
 business license. Enclosed is the letter to whichever Judge will determine how to proceed.

       Also enclosed are proposed motion documents, which can be properly filed and served
 when you let us know where. We can select a date at that time.

       If you would be so kind, please advise the undersigned when the old files are available for
Mr. Sabalos to come out to Rancho Cucamonga to inspect.

          Thank you for your courtesy and assistance.

                                                               Very truly yours,


                                                               9:~~
                                                               Janelle James
                                                               Assistant to James C. Sabalos


Enclosures


G:ISABALOS\fENN!NGS V ASHCROFT\Clerk.crim.001.wpd
                                                                 EXHIBIT     B      PAGE
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               25 of26
                                                                     66ofPageID
                                                                          67    213




                             Exhjbit "C"
  Case 6:08-cv-00833-GAP-GJK
         Case 1:21-cv-00376-ALCDocument
                                 Document
                                        1939-5
                                           FiledFiled
                                                 08/15/08
                                                      08/13/21
                                                            PagePage
                                                                 26 of27
                                                                       66ofPageID
                                                                            67    214
                                   0
                                         JX"~ c? ~XLaw1rJd::bs
                                             Attorney   at
                                                                            NEV ADA OFFICE
      oRNIA OFFICE                                                            City Center West
    flll_tcA.rthurBoukvnrd, Suit.c 230                           7:201 West Lake Mead Boulevard., Suil!:
                                                                                                         : 108
  ;.port Be.icb, CA 92660                                               Las Vegas, NV 89128-83 54
                                               LICENSED [N
  Jc (949) 442-8942 or (949) 355-6084                            Tel (702) 384-9900; Fax (702) 384-5900
                                              CA, NV, TX & DC
-,,cc(949) 442-8949




                                             December 8, 2005


Via Federal Express Overnight Courier

Judge of the Superior Court
Attn: Sally
Criminal Div., Rancho Cucamonga District
8303 N. Haven Avenue
Rancho Cucamonga, CA 91730

        RE:        People v. Bruce L. Jennings
                                                         OCR W-10512)
                   Case No. OCR 10512 (Original Case No.

Dear Judge:
                                                     Clerk's office yesterday by telephone, I
                                                                                                am
        As my assistant discussed with Sally in the                                    hical error in
                                          Jennings, to correct an apparently typograp
seeking on behalf of my client, Bruce L.                                           h was intended
an Order Expunging Conviction Nun
                                     c Pro Tune filed September 23, 1999, whic
                                                                                    3.4a as it existed
                                         anor conviction under Penal Code §120
to expunge MI. Jennings' 1985 misdeme                                                   , and
                                              available for misdemeanants at that time
in 1987. The confusion between §1203.4a,                                                  of Mr.
                                            lem many years after the fact with renewal
§1203.4(a) relief has caused a serious prob                                       man  ufac ture and
                                              fore, his Jong-standing business of
Jennings' federal firearms license and, there
sales of firearms.
                                                                                               matter
                                                      your assistance in determi.niDEhow this
        At Sally's suggestion, lam writing to seek                                     e are very old
                                           nt. It is my understanding that, since thes
should be handled and in which departme                                                correct
                                             wed and a determination made as to the
records, they must first be pulled and revie                                        and  Motion to
                                               osed a (Proposed] Notice of Motion
courtroom and judge. l have, however, encl                                              ngement
                                              ion of Mr. Jennings attesting to the expu
Correct the error, together with the Declarat                                         '  Declaration
                                               r for your consideration. Mr. Jennings
relief sought in 1999, and a [Proposed] Orde                                                ence.
                                              Order and relevant documents for your refer
attaches copies of the I999 Nunc Pro Tune
                                                                                             should
                                                   James of th.isoffice whether Mr. Jennings
          Please advise the undersigned or Janelle




                              EXHIBIT      C PAGE__

                                                                             SA-187
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               27 of28
                                                                     66ofPageID
                                                                          67    215
 Judge of the Superior Court
 A11n: Sally
 Criminal Div .. Rancho Cucamonga                Dist.
 December 8. 2005
 Page -2-




  proceed by the motion or another procedure, and in which department it will be handled.

           Thank you in advance for your prompt attention to this matter.



                                                              Respectfully,



                                                              James C. Sabalos
                                                              Attorney for (former) Defendant,
                                                              Bruce L. Jennings

 JCS:jj
 Enclosures
 cc: San Bernardino County District Attorney,
        Rancho Cucamonga office


 G:ISABALOS\JENNJNGS V ASHCROFT\Jud!!e•Ckrk.Crim.001.wpd




                                                    EXHIBIT   C   PAGE.4
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               28 of29
                                                                     66ofPageID
                                                                          67    216




                              Exhibit "D"
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               29 of30
                                                                     66ofPageID
                                                                          67    217


              James C. Sabalos, Esq.
              Nevada Bar No. 8649
      2       CA Bar No. J 82545
              LAW OFFJCE OF JAMES C. SABALOS
      3       4400 MacA1ibur Blvd., Suite 230
              Newport Beach, CA 92660
      4       Tel: (949) 442-8942; Fax: (949) 442-8949
              Cell (949) 355-6084
      5
             Attorney for Former Defendant.
      6      BRUCE L. .JENNINGS             .

      7

      8                                       SUPERJOR COURT OF THE STATE OF CALJFOR.J-,I.A

      9                                                       COUNTY OF SAN BERNARDINO

  10

 ll         PEOPLE OF THE STA TE OF CALJFOJU-i1A,                                  )    CASE NO. OCR 10512
                                                                                   )
 12                                            Plaintiffs,                         )    [Re: Order Expunging Conviction       Nunc
                                                                                   )    Pro Tune To October 18, 1987]
 13         vs,                                                                    )    ORJGINAL CASE NO. OCR W-10512
                                                                                   )    JNFORMATION (F-33724)
 14 BRUCE L. JENNINGS,                                                             )
                                                                                   )   [PROPOSED] NOTICE OF MOTION
 15                                           Farmer Defendant.                    )   AND MOTION TO CORRECT
                                                                                       TYPOGRAPHICAL     ERROR    IN
 ]6                                                                                    ORDER EXPUNGING CONVICTION
                                                                                       NUNC PRO TUNC TO OCTOBER 18,
 l7                                                                                    1987; DECLARATION OF BRUCE L.
                                                                                       JENNINGS IN SUPPORT THEREOF
l8
                                                                                       DATE:
19                                                                                     TIME:
                                                                                       DEPT.:
20

21                    TO ALL PAR TIES AND TO TiffiIR RESPECTIVE ATTORNEY'S                                    OF RECORD:
22                    PLEASE TAKE NOTICE that on January ___                               ,2005 at ___       .m., or as soon thereafter

23        as the matter may be heard in Department __                         of the above-entitled Court located at ____            _

24        ------------~                                              Former Defendant, Bruce L. Jennings, will move this Court for

25        re-issuance of its "Order Expunging Conviction Nunc Pro Tune to October 18, 1987" with correction

26        of the typographical error mistakenly granting relief under Penal Code Section 1203.4(a) rather than

27        under the proper section, 1203 .4a, as those sections existed in 1987.
28
                                                                 ..,=..
                                                                    ____
          G:\SABALOS\JENN'JNGS\I ASHCROFT\MOTION..s,CO"°RREC!l=,.,.csO'"N
                                                               .                   ,________              _
                  /PROPOSED! NOTICE OF MOTION AND MOTION TO CORRECT TYl'OGRAPlllCAL ERROR IN ORDER
                                EXPUNGING CONVICTION NUNC PRO TUNCTO OCTOBER 18, 1987

                                                                 EXHIBIT      f)       PAGE.....;._
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               30 of31
                                                                     66ofPageID
                                                                          67    218

                       This motion is made on tbe grounds that tbs Court has
                                                                             the general autl10rity to correct clerical
      2      or other errors in its records and orders in the interest of
                                                                          justice.
      3             Th:is motion is based on th.isNotice, tbe attached Memo
                                                                              randum of Points and Authorities, the
      4     Declaration of Bruce Jennings filed concurrently herew
                                                                     ith and exrnbits thereto, and on such oral and
      5     documentary evidence as may be presented at the hearin
                                                                      g of the motion.
     6·

     7 DATED: Decembetl_,                     2005                           LAW OFFICE OF JAMES C. SABALOS

     8
     9                                                                       By:   ;,
                                                                                   J     S .S        0
 10                                                                                Attome tor Fonner Defendant,
                                                                                   BRUCE L. JENNINGS
 ll

 12
 13

 14

 15

 16
17

18

19

20

21

22

23
24
25
26

27

28
                           v ASHCROTI'MOTlON-e,COe,
         O.ISABALOS\.TENNINGS
                                                                              __,2..__
                                                                                    ______
                                                   ,RRE=cn,,,oc.cN.=,
                [PROPOSED) NOTICE OF MOTION AND MOTION
                                                                  ___M>d,_
                                                                                                 _
                                                       TO CORRECT TYPOGRAPillCAL ERROR IN ORDE
                              EXPUNGING CONVICTION NUNC PRO 11JNCTO                            R
                                                                    OCTOBER 18, 1987
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               31 of32
                                                                     66ofPageID
                                                                          67    219




                             Exhibit "E"
         II
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               32 of33
                                                                     66ofPageID
                                                                          67    220


                                      MEMORANDUM OF POINTS AND AUTHORITIES

     2
     3 I.            INTRODUCTION

     4               Fonner Defendant Bruce L. Jennings (hereinafter referred to as "Jennings") came before the

     5 Court in September, 1999 in order to seek a formal Expungement Order, Nunc Pro Tune to October

     6        18, 1987 under tbe 1987 statute, Penal Code §1203.4a. The Court granted Jennings relief; however,

     7 due to the inadvertent typographical error made by either Jennings' then counsel or the court, the

     8 relief granted was entered under the incorrect Penal Code section. Jennings is currently before this

     9 Court in order to seek correction of the typographical error, which has bad significant, negative

 l O ramificatioru on his ability to pursue his then and current livelihood in the fireanns industry.

 11 II.             FACTUAL BACKGROUND

 12                 Jennings was charged under California Penal Code §245 on or about April 9, I 985. Jennings

 13 plead nolo contendere to the misdemeanor charge and 1he Court withheld pronouncement of
 14 judgment, sentencing Jennings to ninety (90) days in jail and twenty-four (24) months of limited

15 probation supervision. Jennings successfully completed both the jail time and 1he probation and has

16 had no other criminal violatioru entered against him since that time. (See attached Declaration of

I 7 Bruce L. Jennings)
18                  On September 23, 1999, on 1he advice and through his then attorney, Jennings sought and

19 obtained an "Order Expunging Conviction Nunc Pro Tune to October 18, 1987" from tbe Superior

20       Court of California, County of San Bernardino, in order to formalize the expungernent of his

21       misdemeanor conviction and assure his ability to continue his business in the firearms industry. The

22       District Attorney was present at this proceeding and was aware of and supported Jennings' purpose

23       in seeking the Expungement Order. Additionally, the Department of Probation for San Bernardino

24       was noticed by the Superior Court of the hearing as well.

25                 While Jennings had sought relief under the 1987 statute, Penal Code, section 1203.4a, which

26       applied to misdemeanants and contained no prohibitions against firearms, 1he relief was mistakenly

27       documented and entered as being under section 1203.4(a), a section which specifically prohibited

28       firearms. lt is apparent that a typographical error was made, as it is inconceivable 1hat anyone would

         G:\SABALOSVENNINGS
                          V ASHCR.OITIMOTION.OJRR£CTION.wpd   3
                 (PROPOSED] NOTICE OF MOTION AND M0110N TO CORRECT TYPOGRAP!IlCAL ERROR IN ORDER
                               EXPUNGING CONVJCTION NUNC PRO TUNCTO OCTOBER 18, 1987
                                                                          EXHIBIT      €   .PAGE~
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               33 of34
                                                                     66ofPageID
                                                                          67    221


               purposely seek relief under a statute which would effectively deny one's right           10   continue in tl1eir

     2         chosen profession for life.

     3                Partially due to this error, the BA TF subsequently sought to and did revoke Jennings'

     4     fireanns license, and thus, he has been unable to continue in the profession he has occupied over the

     5 last twenty years. lt is for this reason that Jennings seeks an order from this Court re-issuing his

     6     expungement order with the requested correction.

     7 HI.            LEGALAUTHORITY
     8                "Courts have inherent power over their records and may at any time correct mere clerical or

     9     typographical errors." Doxsee Co. v. All Persons (1935) 3 Cal.2d 609,614.                   A clerical error does

 JO not invalidate the effectiveness of its entry. Desherow v. Rhodes (1969) 1 Cal.App.3d 733, 739.

 11 Courts have continuing power to correct a purely clerical error. Id.

 12                  In this case, it is clear that a purely clerical error was made when the Nunc Pro Tune Order

13        was entered in 1999. Jennings was already in the firearms industry at the time he sought relief from

14        the court and his intent was always to secure his ability to continue in that industry. Only the relief

15        afforded by Section 1203.4a would allow Jennings to accomplish his goal. There is no explanation

16        other than a typographical error which would explain the entry ofrelief under Section I 203.4(a)

17       rather than under 1203.4a.

18                   As such, this Court is entitled to correct that error in the record without invalidating the

l9       original effectiveness of the Order. Id. Jennings therefore respectfully asks this Court to issue the

20       attached [Proposed]Corrected                  Order, which will properly reflect relief under Penal Code section

21        1203.4a as it existed in 1987.

22                   IV.        CONCLUSION
23                   Based upon the foregoing points and authorities, the accompanying declaration of Jennings,

24       and all such oral and documentary evidence upon which this Court may choose to rely, Former

25       Ill

26       Ill

27       Ill
                                                                                           EXHIBIT_E   PAGE CJ, "'
28       Ill
                              V ASHCROITIMOTION.,oCO'-"RRECJ1'""'""0N;,c.m=.
         G:\SABALOS\Jli:lfNINOS                                   ____         .:,4c_ ______      _
                  [PROPOSED) NOTICE OF MOTION AND MOTION TO CORRECT TYPOGRAPIDCAL ERROR IN ORDER
                                EXPUNGING CONVlCTION NUNC PRO TVNC TO OCTOBER l 8, I 987
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               34 of35
                                                                     66ofPageID
                                                                          67    222


              Defendant Jennings respectfully requests that this Court enter
                                                                             a Corrected Order Expunging
      2       Conviction Nunc Pro Tune to October 18, 1987, under Penal
                                                                             Code Section 1203.4a.

     3

     4       DATED: December                    _lL 2005                               LAW OFFICE OF JAMES C. SABALOS

     5

     6

     7
     8
                                                                                  v7   8 Y'-2k.,_.,.,.M~~'.'hs,;"
                                                                                                                   'J~~:::._:====-----
                                                                                                                       t, BRUCE L.



     9
 JO

 I1
 12

 13

 14
 15

16

17

]8

19

20

21

22

23

24
25

26
27                                                                                                 EXHIBIT   t   PAGE_3 ___
28
          G:\.SABAlOS\J'ENNINGS
                              V ASHCltOl'TIMOTIOl'J..!,,!CO"'l\RE"""'Clle,Oe,N.Jem"------~5,__
                                                                            _                    ______
                  [PROPOSED) NOTICE OF MOTION AND MOTION TO CORRE
                                                                  CT TYPOGRAPHJCAL ERROR IN ORDER
                                EXPUNGING CONVICTION NUNC PRO TUNC TO OCTOB
                                                                            ER 18, 1987
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               35 of36
                                                                     66ofPageID
                                                                          67    223




                            EXHIBIT "F"
            Case 6:08-cv-00833-GAP-GJK
                   Case 1:21-cv-00376-ALCDocument
                                           Document
                                                  1939-5
                                                     FiledFiled
                                                           08/15/08
                                                                08/13/21
                                                                      PagePage
                                                                           36 of37
                                                                                 66ofPageID
                                                                                      67    224




                   JamesC. Sabalos, Esq.
   ·-.._.          NevadaBarNo, 8649
                 2 CA Bar No, 182545
                   LAWOFFICEOF JAMES SABAL0S
                 3 4400MacArthurBlvd., Suite 2.30
                   Newport !>each,CA 92660
                 4 Tel: (949) 442-8942; Fax: (9 9) 442-8949



                 :
                  5




                  S
                       Cell:        (949) 355-6084
                       AttomeYfor Former Defi
                       BRUCEL. JENNIN<lS

                                                   SUP
                                                          J  OR COURTOF THE STATE OF CALIFORNIA

                 9                                              COUNTY OF SAN BERNARDINO

                 10

                 11 PEOPLEOF THE STATE                         CALIFORNJA, )              CASENO, OCRl0512

                 12
                l3                                                                   l    [Re: Order E:,;pUDging
                                                                                                               Conviction Nunc Pro
                                                                                          TuneTo October 18, !987)
                                                                                          ORJOtNALCASE NO. OtR W-1O512
                14 v,.
                15
                                                                                     ~    INFORMATION(F-33724)
                                                                                          DECLARATION011 BRUCE JENNNINGS
                      BRUCE L. JENNINGS,                                                  IN SUPPORTOJIMOTIONTO CORRECT


                                                                                     I
                16                                                                        TYPOGR.Al'HJCALERRORIN ORDER
                                                                                          EXPUNGING CONVICTION NUNC PRO
                17                                  (F on:nr) Defendant.                  TVNC TO OCTOBER IR, 1987

                lE                                                                        HEARING DA TE:
                                                                                          TIME:
                19                                                                        DEPT.:
                20                 I, BRUCE L. JENN GS, declareas follows:
                21                 1.        I am an adult ver the age of eighteen(1_8)yearsand am the (Former)Defendant in
                22 the above-captionedpi:o~iga. l hl!Vepersonal knowledgeof the facts set forth h=in ll7ldif
                23 called to testify, could and Juld testify competentlythe~to.
                24                 2.       In April of   19is,I Wa!      charged with an lnformatlon arising out of an assault agaill!ll
                25 my th~ wif11,Janice Ksy Jenhings. Fromthe time ofthoBCproceedingsthrough this )'!!Br,I was and
                                                                            of B.L.Jennings,Inc.
                26 am engagedin the fireanru b 'ness as the sole shll!'eholder
                27
                28
                      •~liLONINtffl,l(Jt   OJ.u~            Uttf10M.Dolf¢"'"          1
'"---·                          DICLAR.A noN 01" BR,CE L J'ENNJNG5 IN SUPPORT OF MOTION TO CORRECT ORDER
  .r"_·,;·.-\
  .. J




                                                                               EXHIBIT    E     PAGE _.a.I
                                                                                                        __
          Case 6:08-cv-00833-GAP-GJK
                 Case 1:21-cv-00376-ALCDocument
                                         Document
                                                1939-5
                                                   FiledFiled
                                                         08/15/08
                                                              08/13/21
                                                                    PagePage
                                                                         37 of38
                                                                               66ofPageID
                                                                                    67    225



                                         3.             In 1985, 1hro gh my then counsel, I accepted • plea or nolo contendere ts:, a
 '
 -~.,./
                          ro,isdemeanor.It was my ,m errtandingthat ifl entered the nolo contendere plea for the offense of
                   2
                  3 assaultlikely to produce gr t bodilyharm ( a misdemeanor), that l would be placed C>nlimited
                  4 supervfaedprobation for twol(Z) years; In addition, l                           wouM:
                                                                                (I) serve a ~incty (90) d11yjail term in

                   5 the County Jail; (2) violate                      J     law; (3) report to the Probation Officer, as directed; (4) comply with

                  6 the rules oflhc Prolnrtionotf.ccr. (5) payrestitution, and (6) pay en appropriate fine.
                  7         4.     It was also m [undcrst111u!lngthat the Court would withhold !'renouncement of

                  8       Judgment during my probatl ary period; and, that if! successfully complied with the Court's

                9 conditions, I would not ha                             a convictionfor the offense after October 18, 1987. Attached hereto

               JO and incorporatedinto my D lnnrtionas Exhibit A is • cruc and correct copy of the Order ontered by
               11 the HonorableJudge Clifton                            l.AUenon October 7, l 985,
                                                                                                J         In whii:.h"Pronouncement of 1udgmenl

               12 [was) withheld" on a mlsd                              canor. Attacllcd and incoiporalcd i1110my Declaration as Bxhibh B fa a

               13 true and co=t                              copy of the ctober 17, 1985 "Probation Officer's Recommendation" to the Court

               14 concerningmy 11e1ttencing.
               IS                       5,             From the da!b I successfullycompletedmy probation on October 17, 1987, l
'"----·
               16                                                               firearmsdistribution business, B.L. Jennings, Inc. J wa! at all

              I7- timeiUJJdertbc impression                                   beliefthat J did not have a criminal convictJon because r had
              18 succcsxfullycompleted prob ·on and pronouncementof judgment lU!dbeen withheld.
              19                       6.              In or around          ly I 999, I received notice from tl,e BATF (responsible federal a,:ency
              20 for firearms licensing), that i had determinedthat I had a conviction and that it WIIS a ground to
              21        revoke or otherwise .nol ren                         my company'!firearms license.
              22                       7.                                    counsel in 1999 and was advised that aJthough I bad successfully
              23 completedprobation and pro uncementof judgment had been withheld, [ n.eededto obtain an
              24 order from the Court, Nuflc                             o Tune, to obtain offioieJcxpungo:men~I was informed and belle'Vt>d

              25 that the eKp1mgernent
                                    provisi                                   I was entitled to relief und1:rcontained, in Oe1oberof 1987, no
              26 fireanruprohibition restrictio                          & whatsoever.     Accordingly,I requested that my then attorneyobtain
             27 that relieffcrrme.

             28

                       ,,.,. .. ,...01'1,11;),111,ff'I"
                                                      ~~,.               •                     2
                                   Dl!CLARA T.JON or                 BRICE
                                                                        L. JtNNTNGS IN SUPPORT or MOTION TO CORRECT ORDER
             Case 6:08-cv-00833-GAP-GJK
                    Case 1:21-cv-00376-ALCDocument
                                            Document
                                                   1939-5
                                                      FiledFiled
                                                            08/15/08
                                                                 08/13/21
                                                                       PagePage
                                                                            38 of39
                                                                                  66ofPageID
                                                                                       67    226




                                         In Sept..-mbor f 1999, after consultationwith all appr.opria.teauthorities.
                                                                                                                     my eounsel
                                 8.
                                                        ent relief on my behalf in the Superior Court of San Bernardino. My
 ~

                  2
                                                                 pungiog Convlction.NuncPro Tuneto October I B, 19&7." The Order
                  3
                                                                ber 23, J999 is attachedand incor))Oratedbere!n for a.IIp, ..uposes
                                                                                                                                    as
                  4 signedby the Court on Se
                  5 Exhibit C.
                  6              9.     ~p!te the            nc Pro TuneOrder expt!Ilgingmy record as of Oe1ober18 , 1987, the

                  7   BATF has persisted in proce          to revoke my license. I am informed and believe that BATF has
                                                                                                                  f.,,a/ Code
                  g con111nded that the Order si don September23, 1999 (Exhibi.tC) refers to California
                                                                     a firearms prohibition. Apparently,while preparilll) the
                  9 Section I203.4(e.),which ln 987 did contain
                 10 Otder, my counsel (or the          ) Inadvertentlyenteredthe Order pursuant to Section 1203 A(a),

                 11                                   l 203.41. Section 1203.4adid ruu    contain a firearms restriction and

                 12 that was the relief I had spi,cl cally sought. Atlach
                                                                            c:rlhore1oas EKhlbltD to my Declaration i.1n true
                                                                                                 .4a as that Jaw existed
                 13 and comet copy of the Pena Codt provisionsunder Section l 203.4 and 1203
                                                                                           1203.40.reflects, there W1l3 no
                 14 ln 19B7, the time period for hieb I WllBentitled to relief. As Section
                                                                                           which is what I thought I had
                 15 firemms resttic:tionunder !hi expungementSectionof the Penal Code,
"----'                                             obtained. This was the n:licfl had llOugh!.An evident clerical error
                 16 soughtexpungementunder

                                  thatrelief.
                 17 bas 111\dermined
                                                                                                                     es 1D
                 18                I s=k relief fr m thi, Court_tocorrect a clerical error that pcrrists and continn
                                 I 0,
                      tMCalenmy livelihood. I ha e honored all of my commitments to the
                                                                                             Court, to my fonner spotl!le,to
                 19
                                                                                                                   Couri's
                 20                     society. have remaineda good citi7.cnsince thet time and l now seek the
                      0111'children and to
                                                                                                          my economic
                                 to.allow rnc to ntinuc in 1heprofessionofmy choice so that I may meet
                 21 intercc:5llion
                                                                                                             t of roy
                 22 andpersonal responBibilitioso myself and my family. l submit th\$ declaration in suppor
                 23 motion respectfullyasking     Court to correctthe typographicalerror and to entJ:rthe identical order

                 24 N= Pro Tune pursuant to enal Code S~ion 1203.4a nndnot 1203.4(0).
                 2S              Executed on Deccmb             iL 2005 Bl PaTa~I)               J((i-e.   I   £?-
                 26              I declare under penal                                  of the State of California that the foregoing
                                                                of perjuryunder the IIIWB
                 27 is true and oom,ct.
                 Z8
\._.                                                                      __     ~c.._   _____         _
                      r;UMAU>f\l~'f     ~oi.:i!Wj.lJl!!u>JK...t.
  ,.,.\                                                                             N TO CORRECT ORDER
       ...                     DECLARATION OF BRUC& L. JENNINGS IN SUPPORT OF MOTIO
                                                            I
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               39 of40
                                                                     66ofPageID
                                                                          67    227




                            Exhibit "A"
                               Case 6:08-cv-00833-GAP-GJK
                                      Case 1:21-cv-00376-ALCDocument
                                                              Document
                                                                     1939-5
                                                                        FiledFiled
                                                                              08/15/08
                                                                                   08/13/21
                                                                                         PagePage
                                                                                              40 of41
                                                                                                    66ofPageID
                                                                                                         67    228
                                                                                 M:       rE ORDER            -- Ur,,



      "-Cl!',     (.<$fN0
                               rddO' 537  ~1
                                     /o;'i/;J..,            .NDCE
                  Cr,.~f t'O                                                                                                  COUNSlt;




                                    /-CIPJ
                                                                                                                                                /) 0~                                J.._        1
                                                                                                                                                                                         .;..;:~:-:
                                                                                                                                                                                           '"':~·-
                                                            nrPDRIE11.
                                                                                                                                                                                            r_'r-··




                                                                                                     D PROBATIONARY                   HEARING
                                        O MOTION                         Fon NEW TlllAl                                                                      P.C.
NATURf                OF PROC~NGS                                                               CJ CEATtf!i:D          \JNDEFI SECTION 859,
                                                       MENr
                            !::i PRONOUNCEMENT OF JUOG
                                 0DISPOSl1)0N               OF REMAl~N~COJ1NTISI
CONVICTED                   CHARGFS            . Pc...,ly-_£4,              ~#



                                                                                                                          ':J {Bl Subrniuec!           0 !Cl 011ni11d
                                              dant'1       motion \or~""            11i1\ is O IAI Hurd                                                                                  .__.d:.:·
                                 0 Deh.n                                                                                                 t-r      appoin1ed.                             ',f"( ~-....
n                                                                         P,C, 987.B ,d..,is         ;I       SO      Pubh    c   Ddtnd
                                                                                                                           r, O Anorney ______________
                                                                                                                                                                                               _
.150                             !J Couft gh,u Oel,nd,nt                                      ;,ppet t)ng
                                      _______________
                                                                                                O !Cl Pre~ent                Ci ID! C!ti\.: 10 no1Hy
                                      0 IAI Re11ined              O /BJ Appo;n,ed                                                                            of Co,n,e1tons         Oiagnoiu;c.
                                                                                                  end   Dcle1   1dan1       pt,ced    in Oepulmtnl
                                                                        a,r suipe    nded
                                 0 C,iminal procuciings                                                                                       l 203.0   3    r.C.
                                                                                             90 day~ p,.,su1or,1 10 Stction
                                      F,cility       to,•   putod nor to e1cud
                                                                                      tmtnt  ;Jl      P.tpi.:.,1.       /
                                                                "flon    lor   Suppl
/OV                              0 ~hued             to   Prob)
                                                                                                        al        :v-1CI neout!iH            ,mm1:d1ite s.r:n1enc•ru:i.
                                 c:fDeh:ndanl              w1Bl W.iives Probation Reltrr
,']                                                                                           1his u firr,e to, srn1e            nce
                                       0 Covn 1cc::ep1s w,ivtr 11'\d fixu
                                                                                     Held
                                       SCPRB O Probt\ion Ho,i"g                                                 fuel        D tBI S1:n1enc;n9
                                 0 Ot.ltndan1 waivu                 s1111Jto,y tima !or O IA1
                                                                                                     ol  1he     ch119    els}      0 Fac,uar basis est.1hlished
                                  D D1:l1ndan1 is lnlormtd                ol thc ele~n1s
                                                                                                      O Cour1         ltnrh     Boylo .in r:i. fahl Rule, complied with
                                                                                        Westl
                                  fJ J!::1 Pica Ag,eement !People"'"                                                         cnt     oi   Judg,nent
',;CARH                                                                         .!!:rulgnme!'>I !or t'1orinunccm
1.11C                             f:I'Ocfer,d,itnl waives ro,ma!                                              hon       01!1cc,·,: rcpo11
                                                                             con,:i  dered       the  Proba
                                  Ll The Coun h:u read and                                                           11,ou\d not now be pronounced
                                                                                                   Judgment
                                  cr'Counsel         ll\d1C11c no 1e91! c.1use Why
                                                                                Court stoics         ruson  i
                                  D Probation dehiid and lht.                                                        u•m p,ucribtd               by l.llw.
 7G 3                                                                         10 St111 Pri,:ion tor 1h11                                                                                       _
                                   D O.Chindan1 is commlned                                                                       rn1in1111 r,eriod ot __________
 ZG5A                                                    i<J comm   itted     to   Sutt Prl,:ion 101 ., ,oul l,ltlr.:
                                   ;::) Otfen dant                                                                                             ii$ all.lCh!d      and made a 01111tien:of\
  289
                                        -----~-----------------t,1em11cd                              10 p1ow,1,ions of P.C. 1 l
                                                                                                                                              70{cH.
                                                                                      punu;,ril
  :l9 J
                                   ( J Court recDfntnends nri1eric•                                 You1  l1   .A.u1ho,;1y                                                                        _
                                                                               lo   Calilo ,ni;,                                                                      __
                                   0 Ddcnt:t.nl is commlur:d                                                                Jail tor a pe1Lod ol __________
  2650                                                                        to Siiln Berna.rdino County
                                   0 01fend81\I Is scni.nced                                                                                         .:1c:1 u;il Tc=-- ,--c--- -conducll
  2&7                                                                                                         s.t1vcd.\ _______                                                                wi1h
                                   0 With Citdll tor                             .                                                                               IO !Bl Concurrr:ntly
  J96                                                                      ____                                    ,o 1ur, 0 tAI Const.t:.utivdy
  273
                                   0 Couiiu ____________
                                                               culf1111y                             / 0 ISi Ccn.c1.meritly            wi1,~---------------
  274                              D S1n1enc1 lo nm O IA} Conn
                                                                                                   ~=~------is                      suspended.
                                             Executionllmposilion           of ______
      294                          O IA)                                                          de~  'ri-1   19,A
                                                                                                                  b11 aoMisd emeanor.
                                                                                        se    is
                                   0 F)irsuant 10 Sec1ion 17 P.C. Offen
                                   ~~Uf\C:1':rJ't'?'
      2&9                                                                                                    IAJMis_demunor          O IBI !=elcnv
      270
                                                                 Jud~mytt, wi~hhe:ld as (!l"""          for; period ol           ~ yc;11,1 cri lcliowinlJ tc,ms
                                                                                                                                                                          and
                                                          ,        .. Jr,  ••~ro  b;1t1 0?-gu  intcd                                                          it cony cl lht
      !   71
                                   tJ ..i:i(.,ku:H...zlJ~                                                 accept::. p1ol.  JJtion  and    B'!A!    Is given
                                                                                 96 G'Och:nd.in1
                                      ccndit10f'IS lstt anac:hedl                                                  the te.rmr and concfoinns
                                                                           O 10) Will rccoive II cllpy ol                                              _                     .c._
                                      term?. 11ndconditions                                                         ,o u.arcr1dc1 cin ____________
      JOJ
                                   0 S1•y of c•eeution ot'senuncc
                                                                  in Court _______
                                                                                     is  ar1n1 ed.   delcn rl,in1
                                                                                                        ,., Dept. _____                  lo• =_
                                                                                                                                              itman d    to Custodv.
                                                                                                                                                                            e
                                       ., _______
                                                                                           ___                  arc disrnissed     rJ !Al 11, the h.inne,ancc ol Jus1ic
                                                   n   of   Peopl e.      Coun ts   _____
                                    OOn Motio                                                                              O   IOI
       202                                                                        O ICI lnsulllcienl        cvn.kncc
                                        0 {Bl Pi:t Plea A91ccment
                                                                                                                                             Pa1o!e Aighls
                                                                            Delcndent       ol hi,    0 IA) Aopt..al Rsohls O 181                                to, 11norne: y
                                    0 Th• Court luHy advises                                                O    IOI  Unab le 10 1t;rnbu1~e 1he County                     _
          283                                                   Oelen     C11ri          O   !Al
                                                                                t ts ____________  Able
                                               Covr t   1ind\
                                    O The ________________________
          107                             leu
                                                                                      ed.
                                     0 Dclcri,d1nl      to ■ ppur as previously order
                                                            hib
                                                                rtcaH 1d      30E O Bail/Bond t•one:111tcd
           2S£                       D Bench Warr.ant crde.rad                JOL O B ■ il/Bond !orhiteiJ
           25A                       0 8'1!'nc:hW11r1nt ordued iuu•d           250 O B•il Ii•~ at '5
                                       25'8 0 ~aid untD
                                                                                                                    n1 crime
                                                                                 O !Al IS IO 18! IS NOT;, w10\e
           3\0                        0 Pursuant   to G.C. l 3967, Court finds
                                                                      ASSE SSED .
                                           0 1c1 FEE IO (DI NO   FEES
                                                                            rt 10 P1cb>1110n Oflieer lJ llll Ai::-.,o, o" hca,in9 d:w1c
                                         Oelend ■ nt arde,ed 10 0
                                                                         IA! Re.po
           230                        0
                                                                                 O !Dl ne-tuscd                         n
                                                                                                            tE\ 81il/Oond crontu1cd.         -
            Jo                        0 O ■ lend.t"I O IA! Rcm;,nde-d                   arid   0,::11 ::1rn,
                                                                                                                                               d
                                                                                                             "a1ion cl t•c-d,1 lo, time ,.t,vc: in,~ro1._._-_·_-_
                                                   to Prob.tllon Ollicc      lo, ftpon                              .. ii\ C:cu<t ______
           C 1 r,                     f) lteltHtd                       ____                 ., _____
                                      0 Actioricon1inutd       10 _____
            ')h
                                                                                                                               z;,,,<
                                                                                                   /4,.., 7f'i_:zf2;;__;_£(;.;ar,.,
                                         : c
                                       V:•.a4   0
                                                              t'~,, Cff               •~·J?ra,                                           .'-o
                                                                                                                                    v-,-::'~-     •""---·
                                                                                                                                                 -o-,,-,.-,,
                                                                                                                                              -_ 7:.,,
                                                                                                                                              :-•

                                                                                                                     PART           178,           ET.
                                                                                                                                                                                   ;:;:;_/z::
                                                                                                                                                                SEQ .. -;;-w:,•_-_s..
                                                                  JENNINGS'-·                  27       CFR
                                  RE:               BRUCE
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               41 of42
                                                                     66ofPageID
                                                                          67    229




                            Exhibit "B"
                 Case 6:08-cv-00833-GAP-GJK
                        Case 1:21-cv-00376-ALCDocument
                                                Document
                                                       1939-5
                                                          FiledFiled
                                                                08/15/08
                                                                     08/13/21
                                                                           PagePage
                                                                                42 of43
                                                                                      66ofPageID
                                                                                           67    230

                                                                                                                                           0ctober.17         1    r9BS

                          JE.NHtNGS1            tHtUCE
ocrt     !O'.:d2
                                                                                                                  It
                      on     l CF.R's      RECOMHENDATION:                                                                                                        A.ss.1ult
p RO~ATI ON                                                                                                                    for   the   offense      of
                                                      of Jud~rnent                                 be \Jithhcld
                                      Pronounct?inent                                                                                                                          in
r,:1.-·oin,1h'!nde1\ thot                                                                                                       Cr1;:1;:it Bodily       lnjury           1

                                                                                    Likt:ly          to      Producr.
                                    '.Jc.1pon         vi.th        Force
vitli        a      DenJ\.y                                                                                                           l th~              tl1tfcn,l:i11t          1
                                                                        the.      PE!n.,l       Cott~,       a Kisr\~~1111•.tonr, OtH
                                                Zl1S(a.)          of
v iolstion                of Secc:i.on                                                                                           11 pcriud               u(       (Vl!       (.::!)
                                                                                                             Prob:nl,Ju    [of
                                                              L~tnltl!J             Sup..!rvi::1eJ
                                      lie    gr:J11tl!"J
 BruL'.t::       Jc1111Ln1;s,
                                                              terms          nntl       con1li.tlons:
                 'Jmh:r      the      follovi.np,
 ye::Jrs


                                       NT SHAL.L:
                    TIIAT TIIE DEFENDA
                                                                                                                                     Cou11ty Jail       vitl,
                                                              (90)          days        in     the San nernardino                                 vlth uur :
                    1.        Serve           ninety                                                          of       :tero     (O) <by ., ,1n d
                                                                                               1n-;i~te
                                credit          for        ti.me       serverl,           ;J
                                                                                                                   $           //-   if-£">         J:oo/."'1·
                                            posoibility                of    parole.
                                the
                                                                                                             '
                                Violate           no       lav.
                     2.
                                                                                             Officer         ag    dir~L:tr.:J.
                                Rcporc           to     the        Probation
                     1.
                                                                                                                                               uc.e.       :it
                                                                                                   i.nfornerl            of pl:ict! o( t'eside
                                                         O[ficer                                                                                 uffi.c,:r
                     4,         Keep the Probation                                                   nnti.cc            to the Proh:1ti.1J11
                                            .nn~t gi.v e  vr lttl·n
                                nll  tinn!s
                                                              (24)          hours        prior            to raoving.
                                   twe\1ty-four
                                                                                                                3.t .,. rate    to be
                                                             to    the    victim      in an .'.lm..:r11nt n11tl               by    the
                                   Hake restitut i.on                                         and to In.- ord        erc J
                      ~-                                            b:iti.011     Officer
                                             cd     by   the    Pro                                              Off  icer ,    fir: st
                                   detr.Tmin                                   the County Probation
                                              to   be  pai d    through                                         Res tttu tion           is
                                   Co urt,
                                                                       rty       (30)     days       after
                                                       to         begin           thl
                                   payment
                                   rJetermine:d.
                                                                                             fine+    $700.00 asscssinent        t
                                                      of   $1, 730 .00     ($1,000.00                             0££ icc r     nt
                       6.          Pay 3 fine                             through    the Cou,ity Pro'untion
                                                collection         fee)                                                  ninety
                                   $30.00                                              first      payU1ent to bet;in
                                          ra.t e    of    $50 .00      per mouth,
                                   the                                       froro custody,
                                                                release
                                   (90) days after




                                                                                                                                                                  F
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               43 of44
                                                                     66ofPageID
                                                                          67    231




                            Exhibit "C"
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               44 of45
                                                                     66ofPageID
                                                                          67    232




                   .ES
    snJARf A. HOLM W
                 LA
    ATTOR.NF.YAT BER 91018
    STATE BAR NUMSTREET
    250 WEST FIRST
    surTEJl2       UFORNIA 91711-
                                  4740
    CLAREMONT, CA
      (909) 62!-5886
      FAX (909) 625-3038
                              EFENDANT
      ATTORNEYFOR D


                                                   OF CALIFORNJA
                                 SlJPF.RIORCOURT
                                                    BERNARDINO
                                   COUNTY OF SAN
                                                               512
                             STATE          )CASENO.OCR 10
                          F.
       TH£ PEOPLE OJ' ,TH
       O F CA LI FO RN IA
                          PlaimiIT,
                                              O R D EREX PUl
                                             )NUNC /'RO TUNC
                                                              TO OCTOBE R
                                                                          ON
                                                            NGINGCONVICTI18, 1987

                                                           )
                        V.                                 )
                                                           )
                           S,
        BRUCF. Jf.NN!NO efendant                           )
             Petitio ne r/D
                                                                                                                       STOUT,
 14                                                                                  L  o   r- RE  CORD, DENNIS
                                                TIONER, ms CO
                                                                            U  N  SE
                A BO VE NAMED PETI                                                                               ARTMENT OF
· 15  TO : TH E
                                                              O  CO  U N  TY    , TH  E PROOATION DEP
                                             RNARl)IN
                   TORNEY SAN BE                                                                              ENTOr JUSTICE
  16 DISTRlCT A1                                                    LI  FO   RN    lASTATE DEPARTM
                                              ND TO TH        E CA
                   JWINOCOUNTY,A                                                               came on for hearing
                                                                                                                    on 1his date.
· 17 SAN BERNA                                                     e re ti: re nc ed m  at trr
                                                                ov
                                    his counsel in the ab
  18         The Petition filed by
                                                                  S;
                                     followingFINDING
   19        The C(lurt makes the                                                                law.
                                           pe tit io n ha  s be en given as required by
                     I. Notice of th    is
  20                                                                           id by lhe petitioner.
                            e sta Nl or y  fe e of $60.00 hns been pn
                     2. Th
   21                                                                                  er 18, 1987.
                                 io n in  th is m  at te r terminated on Octob
                     J. Probat                                                                           to Califomi. Pena
                                                                                                                           l Code
   22                                                                         de  m  ea no  rpu rs ua nt
                                                WllS reduced to
                                                                     a mis
   23                4. That this matter
                                             5.
                       ) on October 17, I 98                                             the recordson file in
                                                                                                               this
   24 Section I 7(b)(4                                         in gpe tit io nan d fr om
                      5. h appears to the
                                          court fmm lhe forego
   25
    26
                                                                                              BER 18, 19              87
    27                                               ON NUNC /'NO                 TUNCTO OCTO
                    ORDER EXPU        NU!NU CONVICTI
    28    OCR !0512




                             A-058
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               45 of46
                                                                     66ofPageID
                                                                          67    233



                                                                                                          Section 1203.4
                                            rel ief as   pr ov  ide   d in  California Penal Code
                            is eligible for
   care that the petitioner                                                                                     led action be set
                                                       ple a of  nn   lo  co nte  nderc in the nbove entit
                                     RED !Mt     the
           lT IS HEREBY ORDE                                                                                             smis.-.e<l.
2
                                                           e m   isd   em  ea  no rca  se ag ainst the defendantbe di
                                                        th
                         GU!LTY be enteredruid
J aside, a plea of NOT                                                                to the pctiiioner in
                                                                                                                accordance with
                                                 tha t  the   rel   ief  gr nn  ted
                                         RED
4          IT IS FURTHERORDE                                                                        ber I8. 1987.
                                         03 .4( a) be   en ter  ed   nunc pro tune to Octo
                             Section  12
5 California Penal Code                                                         ,d to  dis clo  se !he fuct of this mlsdem
                                                                                                                           =or
                                                                   is  req uin
                                       RED the defendant
            IT IS FURTHER ORDE                                                                               plication for public
6
                                                es tio  n co nta    ine d  in  any questionnaire or ap
                         nse to any direct qu
 7 conviction in respo                                                            ac  ting with the California
                                                                                                                   State Lottery.
                                                       en cy  , or   fo r co  ntr
                          by any state or local ag
 8 office, for licensure                                                          ni aPe  na l Code Sections 11117
                                                                                                                       and IJ151,
                                                                 t to  Ca  lif or
                                       REDchatpursuan
 9           lT IS FURTHER ORDE                                                                           s ortler by the clerk of
                                             en t of  Ju sti ce   be   no tified of the terms of thi
                         lifornia Departm
JO that the State of Ca
 ll        this court.

 12                SO ORDERED.
                           Sci' 2 J '"""
                                    ""'"
 13                DATED:
                                                                                            , DGE
                                                                             MAf\YE, FULLERJU
 14
 15                                                                    MARY FULLER r Cow-!
                                                                       Judge of the Superio
 16
  !7
  18

  19
  20
  21
  22
  23
      24
      25
      26                                                              2
                                                                                                           BER I 8, 1987
      27                                                                      PRO TUNC TO OCTO
                                  G CONVICTIONNUNC
                   ORDER EXPUNGIN
      28      OCR 105!2




                                                                                                                              A-059
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               46 of47
                                                                     66ofPageID
                                                                          67    234




                             Exhibit "D"
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               47 of48
                                                                     66ofPageID
                                                                          67    235
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               48 of49
                                                                     66ofPageID
                                                                          67    236
                                                                                                                                                                  472
                                                         JUDGMENT Al'ffi           EXECUTION                                                         Part 2
    § 1203.2a                                                                                                           under this ,sec      tion ,    upon
                                                                                     (c) If probation is revoked                              one  r   shall
                                          over defendanl in the case              trucing the probationer into
                                                                                                                  cust ody ,  the   pro  bati
     termi.ruting its juru.dicticm                                                                                                                with   the
                               bein g noti fic<lof the conlinemen t If            be accorded a bearing or
                                                                                                                   hearings con     sist ent
     within fil dayi; lll\er                                                                                                                 Ca!   .3d 451.
                                        teoce"hru: not previoruly been            holding in the cru« of    Peo   ple  v.  Vic kcn   ,   8
     the CB.Be ii; onf: in which son                                       r                                        or hearing& is not to revo
                                                                                                                                                          ke
                        cou rt   is   dep rived of j\J.rudiction ove              The purpose of that b~g
     imposed. the                                         c and   issu e its                                              occu  rred     as    11 maru:r of
                                      imp   ost  aen tenc                                                 c.nt ion  bru
     dd'end.ant if it does not                                           its      probation, 8.5 the revo                                  er to afford
                                        r fina1 order terminating                 law in b.CCOrda.ncc  with this 1ection, bot rath
     commitment or make othe                              with in 30 day&                                             to require       the    prosocvtion
                                                   case
    jurisdiction over defenda
                                     nt  in   the
                                                                    by this
                                                                                  tbc defendant an opportunity                  n  did    in    /net occur
    after de::fencianthai:1     in the msnne.r prestribed                         to establish that the alle
                                                                                                                ~    vio! fttio
                                                                                                                                          Sca  tt.1 935. c
                                         of se:ntc:oce.                                                          on. (Added         by
    section, requested imposition                                                 sud to justify the revocati              c.  51 I.§    2;    Stan.1986.
                                            hereunder the commit-                                           Stan  .193 7,
       Upon imposition of    sen  ten  ce                                         604, § 4. Amended by
                                                                         on
    ml:llt ahaJJbe daW as of
                                the date upon which probati                       C 8J0, § ].)
                              nda  nt   is then   in  •  stnt e  pris on for
    was gnnted. ITthe defe
                                       uentto the one upon which                                                 0-      ""-
    an offense committed sub&cq               the term of imprisooM
                                                                                  ~ on ~YO
                                                                                           Cation. ,cc                  § llD3.1.
                             pro bati  on,
    be or she has been on                                                                                             lioner; change of pla
                                                                                                                                                                     or
                                                                                  § 1203.4. Dlsehar-ged petl
                                                                          ,d
                                  under • commitment iB,u
    roent of such defendant                                  upon which                                             dinn    innf      of   clut  rg.e; rel~
                              n«    upo    n  the   date                                 ,acation of v~
    hereunder shall com    mo                                                                                               lle,; certificato al reha-
                                  pri>on under commitment for                           from pe.naltie, and dlsabill
    defendmt was delivered to                                                                                                 lication; pleading prior
                            o!Ie use   . Any terms ordcrod to be                        bOlbltlon and pmlon; app
    hi, or her sub<equent                                                                                                n    fnr suhoeque,,t olfomc;
                                 be served " otherwise provid-                           conrlctlon in prooecutlo
    served conB<CUtivelyshAll                                                                                                   hursement of dty and
                                                                                         dladnsm,:; liresrms; re.im
    c<l by law.                                                                                                     ltio   n    for retie!
                                                          to report such                 eotuttr, notice of ))et
       In the =t     the probation officer fail<                                                                      •   defe    ud4nt has fullilled the
                                   ur    the   cou rt   fail,   to impose             (a) ID any case in which
    commitment to ti,, court                                      deprivcl                                          Ole entire period of probati
                                                                                                                                                                 on.
                                                           ll                     conditiom of probation for
    aentencc  as herein provid,d, the cou
                                 n        may
                                                 rt sha
                                                 hav e   rmi
                                                              be
                                                              ncd     in the      ur 1w bed> discbarJC(        lprio   r   to    the   tcm   tina tion       of the
    then:af\cr of anjurisdictio
                                    it
                                                                                                                       any other caae ill which
                                                                                                                                                                      a
                                    case. (Ad       ded    by  Stan .  1941,      period of probation, or in
    gnu,ting of probation in said                                   . f 1;                             tetia o     sud       the     inte rcat  s of justlco,
                                         SUW    .194  3,    c   321               court, in its disc                                                                  ef
    c 64.5, f I. Amoid,d           by                                                                                   should be 8J11llted the n:U
                                        ./976, c 376, f ]; Stau.                  dctmnines that a defeuda.nl
    Stats.1963, c 2079, f }; Stan                                                                                        the defe     nda   nt    sha ll,    at  Jilly
                                        87, C 828, J 76.)                         available under thia ""tion,
                                                                                                                   of the period of probation,
                             Slat s.19                                                                                                                          ifhc
    1980. c 1117, f JO;                                              r rt of
                                                                    Cou           rime all.,- the termination
      Valltlity. Tbil 1eC:UOD..,
                                        .. mnJid ln Hayes,-. SDJ)Crlo , 6 Cld
                                      &,:,jd
                                                                                                                               tenc  e for   any     offe   nse  .. on
                                                                                                                    a BCn
                     Cmr   nty (197                 449, -490 P.2d 1131
                                     1) 91 C:a.l.Rptr.                            or she is not then .serving                                     the commi,.
    Sall~
                                    ion clcnicd92 s.a. .w.!,
                                                               406 us. 9-40, 32                        affc nae  ,   or   clw    j'd     with
                      ill«l . dtcll                                               probation for any
                                                                                                                               ittod by the court to
    216, appe al dian
    LE!d.ld JU.                                                                   sion of any offense, be pcrmguilty or plea of nolo
                                                                                                                        of
                                                                                  withdraw bil or her plea
                                0---
                                                                                                                      of not guilty; or, lfbe or she
                                                                                  conu:ru!ere and enter a pl ..
                                                                       apc:y,
    Scx offaukn., lailun: to rcpt
                                  et with 1,oQa,I bw ~t                                                                                                the coun
                                      atiQo. tee i 290.                                                       - a pleo of not guilty,
        rr:voc::uioitof parole « prob                                             ha, been convicted all.,                                     in   eith  er cue,
                                                                                  shall set aside the verdict
                                                                                                                    of guilty; and,
                                          tlon, modlllcatlon, or !er·                                                                         ace  u&a    don 5 or
       1203.3, Probation; Nl1'oca                                                 the court shall thcreo:pon
                                                                                                                        disi  nias     the
                                      ord  er re,pedjng oeutence;                                                                           exc  ept     u    note    d
          mlmtlon; c:haDge of                                                     information apinst the dde
                                                                                                                       ndant and
                                            ~ time of Te'JD                                                                                              from aD
                                                                         CB•
                                                                                                                                          rele  ase  d
          diacbarge of probationer;                   re,o  cat lon                below, be or she alwl
                                                                                                                 ther  <af   ter    be
                                                                                                                                                                     of
          llan; h..,.;,,, far  Jm  tlfic odo  n   of                                                                resulting from the offonse
                                                                                  penalties and disabilities                                        provided in
                                           ority at any time during                                                    vict   ed,    c.tc ept   as
       (a) The court shall have auth                                               which be or she ha, bee    n   con
                                   revel:<, madlfy, or chongc
                                                                          its                                                 Code. The probationer
    the term of probation to
                                           titm or   eae cuti an of sen-           Section 13~55 of the Vehicle probatiab papen, of this
    ardor of suspension     of  imp   aoi                                                               in  bit   or   her
                                                                         will      ab.;]] ba informed,                                                          ition
                             time whoo the end! of ju,tice                                                          or her right, if any, to pet
    t.e:ru:c. It may.at any                              d  con  duc t   and       right and prmlcge and bia                                   par  don   .      The
                                     when the goo                                                                        itation and
    be mbserved thcn:l>y, and
                                                 bati on   sbB   ll war rant       for a certificate of r<habil                          Blld   cha nge      of pies
                                             pro                                                                    app    lics  tion
    reform of the penon so held                                                    probationer may make the
                                        011
                                 of probation, and dischar
                                                                     ge the                                                   by the probation officer
    it, tcnnmate the period
                                             ,ba ll  be   mad  e    without        in pcnon or by attorney, or r, in any subsequent
                                   ord  er                                                                          how     eve
    person BO held, but no                                                         authorized iD writing;                                                           the
                                      the court or the clerk thereof                                                 nt for any other olf<:me,
    written notice fint lfi""" by                                                   prosecution of the defenda                                          and shall
                                offi cer   of the intention to revoke,                                        be    plea   ded      a.od   pro  ved
    to the proper probatiou                                                rt      prior conviction may
                                       and in all cases, if the cou                                                      bation had not been granted
    modify, or chonge its order,                      of  pro bati  on and          hove the same effect as if pro                                     The order
                                  ke   the   ord er                                                                rma    tion dismissed.
    1w not seen fit to revo                                                         or the accusation or info                                              d, that
                                            judgmcu~ the defcuwmt                                                            r sha    ll   be  info  rme
    impose sen<= or pronounce bation or BUYext<naion                                ahail state, and the probatione her o[ the oblil!Jltion to
     ,ball at the end of the term     of  pro
                                                                                    the order docs not n:lieve
                                                                                                                     him     or
                                        discharged subject to the                                                            onseto any direct question
     thereof, be by the court                                                       diJc!Olethe conviction ill resp
                                 tion  &.                                                                                       or application for public
     provwom of tbe,e sec                                                           contained in any questionna
                                                                                                                        ire
                                                                                                                                                                        .
                                              to serve time in jail, and                                                  any Gtlltc or JOCll agency
        (b) If a probationer is ordend                                               office or for 1ic,:ru,urc by                                                     to
     the probationer esc&pdl
                                    while saving that time, the                       Dismiss:aJof an accusation or
                                                                                                                                 informa      tion   pu.n   nan   t

     probation i, revoked as     a IDllt ler of law ou the day of
                                                                          the
                                                                                    thi&section does not permit
                                                                                                                a person to own, pouess, or
     escape.
    Case 6:08-cv-00833-GAP-GJK
           Case 1:21-cv-00376-ALCDocument
                                   Document
                                          1939-5
                                             FiledFiled
                                                   08/15/08
                                                        08/13/21
                                                              PagePage
                                                                   49 of50
                                                                         66ofPageID
                                                                              67    237


             47]                                                                    JUDGMENT                                                               § 1203.4a
              Title 8
                                                                                           Minucl, oil and p.1- · ~~ !lilipen5-!00       or !"t""oe&.tiou notwitlml.llmrling
              have in his or her custody or control any firearm cs.pablc                         orrla under this aection. w:: Bu.t.1nc:ua.bd Profefflor:u Co,:k f J056l
             of being cbncealed upon the person or prevent bi~ or her                      Pa:rd:cm,~ § 4.8ll.OI ct K:Q-
             conviction undc:r Section 12021,                                              PbyJiciuu., 1mpcnaioo OJ nwoc:s.tiori of lia:nst norwi t:.lm11.ndin1 order
                                                                                                u.m:let,this_K:etion. 1ee Busincu 1.nd Pmfesaioru Oxii:     §§ 2136, l1J7.
                 Thi£ subdivision shalJ apply to all application6 for                      f'tycholopru lieemie ~ or revoc:atioo unaffocted by procec:dh)p
             re.lid under th.is section which an fiJed on or after                              undd" tbli    •eetion. loCC Bmin=     and Prolcnions        Codt    J   2963.
                                                                                           RerJ ~tt    Ii~~     ~ or- i=oariOJ1           noovitbst=dil'1$ on:!et under
            November 23, 1970.
                                                                                               thls J.ectton. J.tt: BIJQn.e:nl1Jld Profc:woru: Code §- 10171.
                (b) Subdivision (a.) of this section does ·not apply to                    Rduln11UJ.ion ccnific:alc, lo:: § ◄ 1520! e1 ;cq.
            any Inllidemeanor which is within the provisions of                            &.boo! employee C:Ollrictcdof ~l o&n,.c, effect of Lhit l=Uon ~
            subdivision (b) Of Section·4200l of the Vehicle Code.,or
                                                                                               Educarioti eoor    n
                                                                                                                  44009, 17009.                                   ·
                                                                                           Vehicle Code. dumim.l punu.an.t to thll aection irnrr.uu..e.ris.l. ~ Ve.hie.It
            LO any i.nfracrion.                                                                Code f Jl!i!i~.
              (c) A pmon who petitions for , change of pie> or                             W"rtbdmnJ of p:dhy plea. court', 1ntboriry to p::nnn_, 5ee f IOIB

           setting aside of a vc::rdict undi=.rthis section may be                         I   1203.4a. MisdmnCIU>Or      sentence sened; dlrn,IDa] of
           required to rcimbu..ru the rounty for the c:ost of services                            chmi;e; release from petaltles and           dlsabllltie,;
           rendered at a rate to be detc:rmincd by the county board                               liDbseqnent Dffemt$j    reimbursement      of city and
           of supervisor, not to ex=<! sixty dollan (S60), and to                                 county
           rcimbune any city for the cost of service! rendered at a                                                                                     and
                                                                                               (a) Every defendant convicted of a misdemeanor
           rate ·to be determined by the city council not to exceed
                                                                                            not granted probation ab.all. at any time after the lapu: of
           ml)' dollar, (S60). Ahilil)' to makethis mmbuncmcot
                                                                                            one year from the date of.pronouncement of judgment., if
           sh.all be determinedby the court using the standards set                        he or ohe ha, fully complied with and performed th,
          forth in paragraph (2) of subdivision (f) of Section 987.8
                                                                                           SCDtenceof the court. is not then serving a sc:otence for
          an_d ahall not be a prn:equixitc t<>a pcrn,o'• clipbility                        any offense and· ii not under charge of com.m.ir.sion of any
          under this aection. The court ms.yorder rcimbunemcnt                             crime and _has, since the: pronouncement        of judgment.,
          in any case in whicl!  the petitioner appea.n to have the
                                                                                           lived an honest and uprip,t life and ha! conformed to
j         abilicyto pay, without undue harrl&b.ip,all or any port.ion                      and obeyed the Jaws of the land, be pennjnod by th,
          of the cost for =vi=        catnblishcd pw:.uanl t<> this
                                                                ·                          court to withdraw hill or her plea of guilty or nolo
          subcil.\j.&ion.                                                                  conte:ndere and enter a plea of not guilty; or if he or she
I                                                             unless
            (d) No rtlicf shall be !""Iltcd under this IIOCtion                           has been convicted after a plea of not guilty, the couri
i        the prosecuting attorney has been given 15 days' notice of                       ahalJ act aside the v~dict of guilty; and in either cue the
         the petition for relief. The probation officer BhaDnotify                        court shall then:upon dismis, th, accusatory           pleading
         the prosecuting attorney when a petition is filed, pursu~                        against such dcfcodan~ who shaJJ thereafter be released
I        ant to this section.
            It ahall be pn:samcd that the prosecuting attorney ha,
                                                                                          from all penalties and disabilitie, resulting from th,
                                                                                          offense. of which be has been convicted,            except 85

I        recdv~ notice if propf of service is filed with ~e court.
           (e). If, after receiving notice pun:uant ·10 1mbdivision
                                                                                          provided in Section 13S55 of the Vehicle Code. The
                                                                                         defendant sh.ail be informed a( the provi&icm.5 of thl5
!       (d), the prosecuting attorney fails t<>appear and object to
                                                                                          section, e11hcr orally or in writing, at the time be or ahe is
                                                                                         seotenced. The defc:ndant mey make such application
        a petition for dismiesal.the prosecuting attorney may not
                                                                                         and change ofpleg, in pen.on or by attorney, or by the
        move to set aside or otherwise appeal the grant of that
                                                                                         probation officer authorized in writing; provided. that in
        petition. (Added by Stats.1935. c. 604. § 5. Amended by
                                                                                         any subseqn:ent prosecution of such defendant for any
        Stau.1941, c J/12, § l; Srats.1951, c. 183, § J; Stats.
                                                                                         other offense. the prior conviction may be pJea.dc::dand
        1961, c 1735, § }; Stats.1967, c /27/, § ]; Stats.1970, c.
        539, '§ },' Su,ts./97}, C. 333,, § }; Stats.}976, C 434, § };                    proved and. Bhall have the same effect w if relief had no!
                                                                                         b= ·gnnted pummDt to this section.
        Stars./978. c 9/J, § J; Srar.r.1979. c 199, § 6; Stats.
        /983, c }/18, § J; Stat.r.}985, c }472, § J.)                                        Titls subdivisiODapplies to convictions which occurred
                                                                                         before u well as those occurring after, the effective date

        A.a pu.auhabk i:n diffarot
                                     """'""""'"''
                                      .,.._~ effect o( acquittlLI or conviction. sec
                                                                                         of this B<Ction.
                                                                                             (b) Subclivisioo (a) does not apply to aoy miademcanor
             i "'·
        Bar of  fon:::ipiCCDricti<inor aoquittu, sec j fi.56.                            falling within the provisions of subdivision (b) of Section
        Civil and politia.l rigbu of ciriunship. n:tklntion, 1tt   f   -4132.01et leq-   42001 ~f the Vehick Code. or to any infraction.
        Corrvictioo.acquiruJ or jc:opa,rly, ba.r to cubscquent     pro,ec:ution, i;ee
                                                                                             (c) A person who petitions for a dismissal of a charge
           i 1023.
                 m" acquitta.l in other
        CooviC'DDD                          JI.AU or coanU')', see § 793.                under this section may be required to reimburse the
        Dilbumeot 1DOnrilhnuu:ilngorder w,.dc:r this aection.ICCBusinCSImd               county for the C06t of services rendered al a rate to be
            Profcaions c.odc j 6102..                                                    determined by the county board of supc:rvison; not to
        Meet of termination ot probation and dicminal o( sa::walion, tee                 exceed sixty dollan (S60), and to rcimburac any city for
            Educ:&tiooCo<k H «.rot, s100a.
        E'nde:acc of prior (c.lonyconviction for impeachment. ae:.Evidenee Code          the cost of services rendered at a ralc: to be determined by
             i 11L                                                                       the city council not to exceed sixty dollan (S60). Ability
        Ha.llh faclliticl liec:Gaios. coovictioo a( crime di:fu,od, aa: }lulth and       le> make this rcimbw=cnt          shall be determined by the
             ....,     Cod< I l26l.~
                                                                                         court wting the atandards set fonh in paragraph (2) of
        lnfamow: crime, c:mbcnlcment or miupproptu.DOflof public m~
             le,-,; o( •otint riJhu., ICC CoNL    An. l, § ~-                            sub4ivision {f) af Section 987 .8 and shall not be a
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               50 of51
                                                                     66ofPageID
                                                                          67    238

                                                         JUDGMENT               AND E)a,:etmON                                                            474                   4
   § 1203,48                                                                                                                            Part 2                                  ']

                                                                                    inclurivc., of Division l I o( the Vehide Code, other  Ulan                                 2
   pre.requisite LOa person', eligibility under this_a-ectlon
                                                                                    Section 23103, 23104, 23152, 23153, or 23220.                                               tl
   The court mav order rdmbunemen! in any c.esein whicb
   the petitioner"appears w bave the ability to pay, withoat                          (ti) Violation of any local ordinance relating to the                                     a
  undue hardship, all or any portion of the COBtfor serviett                        ope.ration, stopping, standing, or patl:ing of a motor                                      p
                                                                                                                                                                             C
  established pur5Wlllt to thi, subdivi<ion. (Added by                             vehicle..
  Srattl963, c 1647,§ /. Amended by s,au.1965, C. 465,                                   (3) Toe other conviction or convictions consisted of
  § J: Srau./965, c 1314, § I; Sra1.tl967. c Jl7/, § 2:                              any combination of paragraphs (I) and (2).
  Swts.1969, c 9, § J; Stats.1978, c 911. § 2; Sws 1981,                                (e) This section &hall apply in n.ny case in wh.icb a
  c 714. § 331; S1a,s.J98J, c JJJ8. § 2)                                             person wRA under the age of 21 at the time of the
                              en,,, )W,,,....,..                                     com.mission of an offense as to which tlru section is made
  Effect Di tzrmin:1rlon al probation UK! dwnma.! Dll molor vi:h.lclellceru.,
                                                                                     applicable if that offense was committed prior to M.arch
      tmpeaSkm or rcvocatio:. ace.Vcbidc ~ § rns5.                                   7, !973.                                                                               p
  Pi:neland pawtiesfer ll!.hctiona and •pecialrnisdcmcwors sc:- Vehicle                 (0 In any actioo or proc=ling balled upon , def.
       c.& I ,2001.
  Noio CODteodcr: pla.. d'ir:ct. ~ § 1016.
                                                                                    ametion, a court, upon 11. showing of good came... may                                  6
                                                                                    order any records seaied under th.a section to be opened                             I
  § 1203.45. Certain misd.emea.norconl'lction.s; sea.Hng                            and achnhtcd into evidence. The records aha.JJ be
      · of records                                                                  confidential and shaIJ be available for inspection only by
       (a) In any cnu in which a pernmwas under the age of                          the court, jury 1 parties, counsel for the parties,, and any                        ),

    18 years at the time of commis.sionof a misdemeanor and                        other person who is authoriz.ed by the coun to inspect
   ll eligible for, or ha! previowly received. the relief                          them. Upon ·the judgment in the action or proceeding                                 J,

  provided by Seclion 1203.4 or 1203.4a, that penon, in •                          becoming final; the court shall order the record.I sealed.                           p
  proa,odmg under Section 1203.4 or 1203.4a, or a sq,a-                                (g) A peraon who petitiona for an order acal.ing •
  rau proceeding. may petitio:n the court for an ordor                             r«:0n! ·under tbiJ section may be reqaircd to n:imburac                              p
  oealingthe n:=n:I of conviction andother official rec:or'rl,                     the county for the cost of aervicesrcnder.d at • nte to be                           p

  in·the <ABC.including n=rds of arremreaulting in the                            deiermintd by the county boan:Iof ,upervi,on not to
  criminalproceedingand n:corth rcl.aringto other off=                             cxeec,! sixty dollan (S60), and to rcimhll11ieany city for
  charged in the -,ory           pleading, whether ddcndant                        the cost of aervio:£rendettd at a rate to be dcn:nnined by
  WU acquitted or charges were dismisicd.         lf the court                     the city council not to cxceodsixty dollan ($60). Ability
  finds·that the penon was nndCTthe age of J8 at the time                         to moke tbiJ rcimhuraemcnt ah.all be·determlncd by tbe
  of the rommimon of the miaderneaDor, aod is clipl>Jcfor                         court using the standards set forth in pengn,ph (2) of                            b
 rclid under Section !203.4 or 1203.4a or ha, previously                          rubdivision (0 of Section 987 .8 and &hall not be a                               C
 receivedsuch 'relief, it may issue iu order granting the                         pnnqwsite to • person's eligibility wider tbiJ section.                           t
 rclid prayed for. Toercaft<:rthe conviction, ainst. or                           The ~urt may order rcimbunemcnt in any~               in which
 other proceeding shall be deemed not to have oa:umd.                             the petitioner appear, to have the ability to pay, without                        t
 and the petitioner may answer ac.cordingJy anr. question                         ~due·hn.rdship, all or any portion of the cost for services
 relating to their occurrence.                                                    established pursuant to thi1 mbdiviaion.          (Added bj
     (b) Toil ,cction applies to convictions which occurred                       Staa.1961, o 2054, § J. Amended by Staa.196S, o. 1856,
 before, as ~ as those which occur aft.c:r,the effective                          § J; Sloa.196S, o 1910, § I; Sllla.1967, o JJ73, § 2;                         c
 date of tliia·section.                            ·                              Staa.1970, o 497, § 2; Sraa.1972. c. 579, § J/J; Slllt:s.
                                                                                  /974, e 401, § 2; Sllla.}981, c JJ, § JO; Sraa.198J, e
     (c) Toil ,cction ah;ll not apply to offenses for which
~cm            is required under Section 290, to violations of                    l JJ8.§ 3.)                                                                   r
                                                                                    Valldlt)'. Thlt 1CCD011  wu bdd bl.valid b,, Pcqpln. RJKr (1974) I J.,I     t
Divulon JO (commencing with Section J 1000) of tbi                                Cal.Jlptr. 661, ,40 C.A..3d l; MoM.ahoaY, .M.imicip&J  Court of~
Health and SafetyCode, or to miaderneanor violations of                           Judicia.lDilt. Lm A.nfda Coonty.(1910} 85 Cal.Aptr. 712, 6 c.A..ld 19'(.
the Vchicle. Code     relating to operation of a vebide or of                       ConJtrucdon of St.au. I 982, e. 5l, ~ mm u.ndc:r Health &:. S, C            s
IIDYlocal ordinance relating to operation, ,taru!ing,                             6 Hill                            .                                           t
stopping. or parking of a motor vehicle.. ·
                                                                                                              0-     """""'""
    (d) Toil section does not apply to , pcnon convicted                          Nl)!U%tL'I offic:n and 11::nu by bureau d criminalida:atifie.r:i0:a tha.l
of more than one offense, whether the second or ad.di·                                 ftCXlrd of lnUlor lw ba:ll aeakd, tee f 11105..S.
                                                                                  Pcrltlon to acaJcourt n:a,rds bJ I pcn.ouarrc,ted for ~r.         while
tionaJ conviction&oc:curredin the same action in which                                a minor,   ~th.     1ec:   f   151.7.
the conviction as to which rdid' i6 sought OCC1llTtor     rl in
anotber action, except in the following cruacs:                                   § U03.S. Probation officers; offieen appolnred under
    (J) One of the offenaes includes the other or otlim.                              junnlle court law .. ex officio adult probation
    (2) The othc::r con·viction or convictions were for the                           offleen; aception
following,                                                                          Tho offices of a<lult probation officer, usistant adult
                                                                                  probation offi=, and deputy a<lalt probation officer are
   (i) Misd=eo.nor violations of Chap<= J (commenc-
ing with Soction 21000) to. 9 (commencing with S<ction                            hereby created. The probation of!iccn, a.ssimnt proba-
                                                                                  tion officcn, and dopnty probation ofliccn; appointed in
22500), inclusive, or Chap<= 12 (commencing with
Section 23100) to 14 (commencing with Scction 23340),                             accordance with Ch.a.pu:r2 (commencing with Section
          Case 6:08-cv-00833-GAP-GJK
                 Case 1:21-cv-00376-ALCDocument
                                         Document
                                                1939-5
                                                   FiledFiled
                                                         08/15/08
                                                              08/13/21
                                                                    PagePage
                                                                         51 of52
                                                                               66ofPageID
                                                                                    67    239
                                                        CONCEALED                     WEAPONS
        803
       Title ,                                                                                                                                                          1or
                                                                                      Rct=tion         o(title of fir'l:l!.rmi or ammw:tition ~uired by \icqut:::;;1J
       li4vertining device, to advertise the sale of any weapon or                            inl=tll-U:  r~n.           ~ § !2(U11

       device whme possession is prohibited by Sc::tion 12020.                        ruµ1 to~               fu~nm llftd putlon biu..edupo-ri =-ti£u,..1c a( reh.abililll•
                                                                                                                                                                  '
       (Added by Sta1.tl976. c. llli, § I.)                                               lion., J.ei!': f 4!.52.J7.
                                                                                                                                                              ~
                                                                                      Youth Alilhoriry lnmnniom, bri.nzin1 i.nto or within g:roundJ
                                                                                                        bf cxpkmivt:l. ..er Wclh.n:: imd lmti~O!J!-Codt,
                                                                                                                                                              § 1001:.S.
       § · wn.           Conceahble ftrearms; . pniblbJtro ownenhlp                       wen~

            'or' posseaiotl;· 'Otrense; · punishment;· ei:ception&                           U02Ll.       Concealable, ·fir~;·      prl,o;- ·~oTicll~n of
          (a) Af.ly pe~n         who bas been convicted of a fdony                                certain violent  Ot1en.  &es;proh.1 1'!t~Olfllerthi}> or
       urukr the lam of the Uoiud States, of the State of                                         possession.; offense; pwtl&lmient; COndltioo·of JJ:ri:>--
      California, or any other sUtte, government, or country, or                                  bstion or BUBpensiml-otinpo.tt
                                                                                                                            f       lODor -aecution ?f
       of an offense enumerated in Section 12001.6, or who LIi                             sentence
      addict.ed to fhe use of any n.arcoticdrug, who owru or                            (a) Notwitht;tanding the provisiom of subdivision (a)
      has in his posse.,sion or under bi&cwtody or control any                        of 8"'tion 12021, any pcraon who has been previously
      piswi revolver, or other fin::arm capable of being con#                         coovicted of any of the offen= listed in subdivision (b)
      cealed upon the penon it guilty of• public olfeuse;-.,pd                        and who owns or has in hi!; possession or under his
      shall be punishable by imprisonment in the 5tate prisbl!,:                      custody or control any pistol. revolver. or other firearm
      or in a county jail oot aceeding one year pr by a.fine not;._                   capable of being concealed upon the pcrwn iJ goilty of a
      e,ceeding one thou&nnd dollan; ($1,000), or by beth. ,                         -public offcnac, and sluln be punished by ilnprillOnment in
        .(b) Notwltfutantling the pfbvisions of'subdivisioh(a),                      't COUJl!rjhll,'·~t-'}~
                                                                                                      ··rOr '-~                     -~'?~~ ~~,,n~'.;#~g
                                              orYof an                               oric year,_ ·or by rmpnsonment ·m the state ~-                     Ir
                 j iiJiS;,beetf•tdnvi~.~-feJC?D
              WbO+
     1111Y"penor
                     1                    8
                                                                                                                                                        of.
     offense cni.miehted m·Section 12001'.~. Wbe·nruch con#                          proba;tl6nis g.n.ni   ed._
                                                                                                            O(U:,th    elln:~tio  n  o!'~ecu  tion
     vidion re,u1,. from =tilicatioo by the ju,eoilc court for                       aent;,nce iJ · iluspmdi:d; It ahall ·be a conllition of t.be
r    prosecutioo .. an adult ·u,·•an "lidult' court undO' the                        pro~i:m _OJ~mpe,nsion      '\"'; th_edefendruit """.e ai jieast
    provision1 of S<ction 707 of the•Welfare and lnltitutions                        ~jn~-1h~·.}n_                ~-~m,11!
                                                                                                                 J.aiL,.__.1 • : •      •   •    _: --:  •


     Code, who OWlll         :or.
                             }llll! in hil poli5c88ion     ·or under' bi,              [bj Ai'Jiiie,fin ihi.o&_<;;:tion. a tjolcot offenae )nclucles ..
    cn,tolJy ·or  control ·any   piltol. n,volve    r, or- other   fuearm            any of the·following,                      , ..
    capable of being concealed upon·the·pcr,on il'gulltyof•                            (I) Mtmlfr,,m     volunw-  y  ·mansla  ughtcr.
    public offense and     shall be pOru&blibleby ·1mpruomnent
                                                                                       (2) Miyhem. . ' . ·- •              ..1
    in the.....,,:priaoo, or in a county•jail oot-OJlcocdingone                               ·     • -· f   ,•   •. , ·   . ·1·   . ,._    ~

    year e,,t,yna•cfin• 'not•·~l               -•·thOUlllllld dollart
                                                                                      -·•·
                                                                                        (3) Rape.. .             ..
                                                           ··            ' '
    (S-1,000),·-or·•by both.·                ·                                          (4) Sodomy b)' force, ~olcnce, duress, mena.q; or
      'ii!YSui.diviaiOJi(a}'ahali'·rio     t
                                         applt   to.~             who ha,    .       threst of great bodily harm.
    been  convicte
    Slate! un1... ,
                    d of a  felony    undoT  tlie
                                               .
                                                   laws   of
                                                              .
                                                               the United               (Si       'ck!
                                                                                                  cop_ulationby force, vi~lcnce, dnr,,,; menace.
                                                                                     or threst.of. great bodily harm.
         h),.Co~victio~.··or a:like offr.DZie      twder Califooriala.;,..              (6) l.,:wd· acts on a child under -the age of 14 years.
                          in   imposit  ion  of felony  p_upi!h  mcot; ~r
      .,,;;,       iqult
             j;,nly ....     .   '                         •                            (7) A:ny·felony' punishable by death ··or impruonmenl
                                                                                                                    :::;~~~~1ij;_,~~.~:/~
.       -.· 'J•..

   ; [-\2\:Tbee.dofendaru.         WU aentcnc   ed   !014 federal OOrrc<>•::
                                                                                     in ..~                \ -.-~~:·:
                                                                                                         ~~.
                                                                                                   ~~f.'P~                           I,:· , 1;~-; .:,,:";
                                                                                                                   _,: ..~,mllif....1/i
   ,_'tiprusl~ for mbn,: than ·lO dByB,
 ,( iriarc·•than     oru,  thouunl   i,.dollan
                                                    or i<Cd1•0,bHin,e
                                                  ($1,000 ); ·or =vo<i
                                                                       of ·
                                                                           :          .is>,-   .-®'if~."'
                                                                                              Nir.      'l"Y!" ~ww.Jl~L
                                                                                                       Y auy, perllOll, o,  er ~ "!' accpm_;,
                                                                          c              f>ildilyIW\ll'o~
                                                                                     gr;at
  . both.,w:h punislunc:n~- /,jddet/ byS1ars.}9S3, c. 36. § /.                       plice, which biu, been charfed_,and proven,. or_anyftjo9y .•

     § /;. Slats.197:4,, J/97, §         I,
     Amended by Stau.1965, c. 931, f I; Stats.197fkc. 1345,
                                            Stats,1976, c. /139. § 303;
     Siaµ.1982, c. 136, § 6; Slau.1983, c. 1092. § 326.5.)
                                                                                     charged and proven.
                                                                                                              a tireiim Which use lw:}>een
                                                                                     in wbicb'lliC·.defendMtwCS

                                                                                       (9) Attempted murder .
                              .;_c,;;.   lteftnnce1
                                                                                       (10) Assanlt with intept \o,,"'!mmit rape or robbery.
    Pdoor, dc6ned.eee I 11. '.       .   . ·-           .
                                                                                       (11).A•sault.with • deadly weapon or.instrument ona
    Fiiidinriof )Dry a _tuc:barjfof Mmi inned with weapon. leC I ltSb ..             peace officer.•
    F~-                                         into pruCIDrpriioll
              de6dtf'Wt:eponl orb::pkmvca.·hnn.rin1              road
        . camp orJaili~ I •U-'14.                                                      (12) Assault by a life prisoner on a nonirimate.
    Pm:arm, eap,.bk-of' bdn1      concealedl)[L   pcni:.m. ICC   § 12001.
                   I' of ·w■ acctlciowhile couunilri,n.g a.es.:rdattveto               ( 13) Aoaault with a deadly                         weapon by an iiidliite.•
    Mi.i:ICIDWIO
              vlolatian
       thn:alminicrimt victim, wit'nm or inf~-        puni&bmcnt.ace
          I ,.,,_                                                                       (14) Anon.
    Numno;                                                                              ( I 5) Exploding a destructive                     device or any explosive
       Blacl:j.cb, a.lwipbou, billlo.. widclubt, ~dhtp     and D'I~ knuck.lrs,
                                                                        .
                                                                                     with inlmt to injure.
             ~ ace t 12029.
       Unt.wful carrying oo pcnon or within vdiiclc of dirk, dl.ger,
                                                                       piltol or        (16) Explodin& a destructive                       device or lidy c,plosive
             fin:arm a,-t,lt of bani cobcaJed on penon, see t' 11021.                cawg great bodily i!)jury.
    Pcac:aiori al desd}y ~ bJ prisoner, tet. J 4502.                                                                                       device or any. aplosiye
    Public clJ-,      ddioed,- tee §•-15. ·                                            (J 7) Exploding a destructive
    ~pt                                           set i 400): ,
              .!Qr,Wea.poll 1akm .from.Jlf\ll()DCt",                                 with intent to m~er.
    Jlesiiicn=or plaoe of ba:rincsap:non,
                                     ,        pennitttd to ka:p pbtol. n:-volvu
    ·. · · or fin:annt at. ace § l10l6.
                                                                                 ·      (IS) :Robbe,y,,
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               52 of53
                                                                     66ofPageID
                                                                          67    240




                            Exhibit "G"
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               53 of54
                                                                     66ofPageID
                                                                          67    241


           James C. Sabalos, Esq.
           CA Bar No. l 82545
     2     Nevada Bar No. 8649
           LAW OFFICE OF JAMES C. SABALOS
     3     4400 MacArthur Blvd., Suite 230
           Newport Beach, CA 92660
     4     Tel: (949) 442-8942; Fax (949) 442-8949                                                     DECO S 2005
           Cell    (949) 355-6084
     s                                                                                            'l
           Attomev for Fornier Defendant.                                                   By { / i'!L~   Luu!
                                                                                                             f)~{_;, c ..
                                                                                                                      7   ~r--
     6     BRUCE L JENNINGS               .                                                                          DE 'PUT Y


     7

     8                                    SUPERJOR COURT OF THE STATE OF CALIFORNIA

     9                                                   COUNTY OF SA.N BERNARDINO

 JO

 l1       THE PEOPLE OF THE STA TE OF                                             )   CASE NO. OCR 10512
          CALIFORNIA,                                                             )
 12                                                                               )
                                           Plaintiffs,                            )   [PROPOSED] CORRECTED ORDER
 13                                                                               )   EXPUNGING CONVICTION NUNC
          V.                                                                      )   PRO TUNCTO OCTOBER 18, 1987
 14                                                                               )
          BRUCE JENNINGS,                                                         )
 15                                                                               )

 16       ______________        Petitioner/Former Defendant.                      )
                                                                                  )

 17       TO: 1HE ABOVE NAMED PETITIONER, HIS COUNSEL OF RECORD, TI-IE DISTRJC
                                                                               T
l8        ATTORNEY OF SAN BERNARDINO COUNTY, TI-IEPROBATION DEPARTMENT
                                                                                                                            OF SAN
19        BERNARDINO COUNTY, AND TO TI-IECALIFORNIA STA TE DEPARTMENT
                                                                                                                      OF JUSTICE
20                TI1e original Petition filed by Defendant's counsel in the above-referenced matter came
                                                                                                          on for
21       hearing on September 23, 1999. TI1e Motion To Correct Typographical Error in Order
                                                                                            Expunging
22       Conviction Nunc Pro Tune to October 18, 1987 by Former Defendant, Bruce Jennings
                                                                                          , in the above-
23       referenced matter came on for hearing on ______                                , 2005.
24                Having read and considered the pleadings, records and files in this matter,

25                The Court makes the following FINDINGS:

26                l.        Notice of the original petition has been given as required by law. Notice of the Motion

27       to Con-ect Typographical Error by Former Defendant, Bruce Jennings, has been given
                                                                                            as required by
28       law.                                                                                  ~ ..f'ABl:: I ..;
                                                                                         ¥.;XHmrr         ,.. .:.ed.
         G \SAEAL05\JENNINGS V ASHCROF1'\COR.RE.CTID NUN( PRO nJNC PROP ORDER""t>d}
                  CORRECTED ORDER EXPUNGING CONVICTION NUNC PRO TUNCTO OCTOBE
                                                                              R 18, 1987
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               54 of55
                                                                     66ofPageID
                                                                          67    242



                      2.          The statutory fee of $60.00 was previously paid by the petitioner.

      2                          Probation in this matter terminated on October 18, J 987.

     3                4.         That this maner was reduced to a misdemeanor pursuant to California Penal Code

     4       Section l 7(b)(4) on October 17, 1985.

     5                5.         It appears to the Court from the foregoing petition and motion and from fhe records on

     6 file in this case that the petitioner, moving party, Bruce Jennings, is eligible for relief as provided in
     7      California Penal Code Section 1203.4a.

     8               IT IS HEREBY ORDERED that the plea ofnolo contendere in the above entitled action be set

     9      aside, a plea of NOT GUILTY be entered and the misdemeanor case against the defendant be

 JO dismissed.

 ll                  IT IS FURTHER ORDERED that the relief granted to the petitioner in accordance with

 12         California Penal Code Section J203.4a be entered nunc pro tune to October J 8, 1987, under the

 13         statute and law that existed on October 18, 1987, to wit: Section 1203.4a of the California Penal

 14 Code.

 J5                 IT JS FURTHER ORDERED the defendant is required to disclose the fact of this misdemeanor

 J6        conviction in response to any direct question contained in any questionnaire or application for public

17         office, for licensure by any state or local agency, or for contracting with the California State Lottery.

l8                  IT JS FURTHER ORDERED that pursuant to California Penal Cade Sections 11117 and

J9         l 315 J, that the State of California Department of Justice be notified of the tenns of this order by the

20         clerk of this court.

21                  SO ORDERED.

22                 DA TED:            I2 - f -              il S

23

24
25
26
27

28


          G.\SAilALOS\J'ENNINGS V ASllCROfT\CORRE.CTED ~C    PRO TIJNC PROP ORDER   ..pd?
                   CORRECTED            ORDER EXPUNGING CONVICTION NUNC PRO TUNCTO OCTOBER 18, 198i
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               55 of56
                                                                     66ofPageID
                                                                          67    243




                          Exhibit "H"
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               56 of57
                                                                     66ofPageID
                                                                          67 ·~244
                                                                                          l      I
                                                                                              /v:>
                                                                                                 t,\.p


                        UNITED STATES COURT OF APPEALS
                                                                          FILED
                               FOR THE NINTH CIRCUJT                         JAN2 0 2006


   BRUCE L JENNINGS; et al.,                        No. 05-16869

             Plaintiffs - Appellants,               D.C. No. CV-03-00284-LRH
                                                    District of Nevada,
     v.                                             Rrno

   ALBFRTO R. GONZ:AT)::S,'in his
   capacity as Attorney General of the United       ORDER
   States; et al.,

             Defendants - AppelJees.




          The appellants' request for judicial notice, and the response to the request,

  and any future request for judicial notice shall be referred to the merits panel for

  whatever treatment the panel deems appropriate.

          The appellants' motion to file an amended opening brief is granted. The

  opening brief received on November 22, 2005 shall be discarded. On or before

  February 21, 2006, the appellants shall file an original and 15 copies of the

  amended opening brief.




                                  EXHIBITH PAGE.-1.--


              Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
  as Attorney General of the United States, pursuant to Fed. R. App. P. 43(c)(2).
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               57 of58
                                                                     66ofPageID
                                                                          67    245



  No. 05-16869

        The answering brief is due March 23, 2006. The optional reply brief is due

  l 4 days after the service of the answering brief.

                                   For the Court:

                                   CA THY A. CA TIERS ON
                                   Clerk of the Court




                                    Deputy Clerk
                                    Ninth Circuit Rule 27-7/Advisory Note to Rule 27
                                      and Ninth Circuit 27-10

  Pro 1.16




                               EXHIBIT _H_PAGE         ;)___




                                              2
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               58 of59
                                                                     66ofPageID
                                                                          67    246




                              Exhibit "I"
               Case 6:08-cv-00833-GAP-GJK
                      Case 1:21-cv-00376-ALCDocument
                                              Document
                                                     1939-5
                                                        FiledFiled
                                                              08/15/08
                                                                   08/13/21
                                                                         PagePage
                                                                              59 of60
                                                                                    66ofPageID
                                                                                         67    247
                                                                                                                                                                                                              472
                                                                                                 JUDGMENT                  AND EXECUTION                                                                   Part 2
                        § 1203.2•                                                                                                                                    ked under this sc::coo
                                                                                                                                                                                                         n, upon
                                                                                                                  the cas.c            {c) If probation ir; revo                          pro  bati onct sbn.11
                                                                    n over defendant in                                             taking the probationer
                                                                                                                                                               into   cus tody  ,    the:
                       terminating its jurisrl:ictio                                                     fincmenL If                                                                            ent with the
                                                                g    noti   fied      of  the      con
                                                                                                                                    b,e acc.orde.d a heB
                                                                                                                                                           ring or bearings consist
                       within MJ days after bein                                                                    ly been                                                           ker  s,   8 Cnt.3d 451.
                                                                 sentence h»s not previous                                          ho)ding in the case of
                                                                                                                                                                Peo   ple  v.   Vic
                       !be case is one in which                                                  juri  sdic   tion         over                                                    ring  D  is   not to revoke
                                                                    deprived of                                                     The purpose of that hca
                                                                                                                                                                ring or bea
                       imposed, the court is                                          sen   tenc    e    and       issu   e its                                          h.n s occ   urre d     as n matter of
                                                                     imp    ose                                                                               cari on
                       defendant if it does not                                                                                     probation, as the revo                                                      rd
                                                                other final order terminat
                                                                                                                     ing its                                                tion, but rather to affo
                       comm.itmcn1 or ma.b::                                                         wit  hin 30 days               111.win acconiaoet with this sec require the prosc.cution
                                                                           in     the     cas   e                                                                 nity to
                      jurisdiction over defond
                                                                 snt
                                                                                                                      by th.is      the dtfcndan1 an opportu                                                 occur
                                                                   the manner preo.cribed                                                                     alle ged violation did in fact
                       after de.fend.ant has, in                                                                                     to est.Dbl ish that the
                                                                                                                                                                                                     1ll. 193 5, c..
                                                               osit   ion       of    sen   tenc    e.                                                             tion. (Added by S1t
                       secrion, requested imp                                                                              mit·      and to justify the revoca                                   2:  Swr  .s.1 986,
                            Upon ®position of sen
                                                                       tena hereunder the com                                               4 Amended by StaLS.1937,
                                                                                                                                            604, f .
                                                                                                                                                                                  c.  5 l 1,  §
                                                                             dnt    e  upo    n    whi    ch    pro    bation
                                                                     the
                       rnent shall be dated as of                                             in   a  stat  e   pris    on    for           c 850. § I.)
                                                       .!hen
                -~t,,;J;-lf-tlJ,.defcndanLis                                                                                           ----------o-JW...-.__
··-· ----·-·                                                                          to the one upon wfucb-                                                                                                             -··-·---.
                                                                                                                                            Proca,rlinp Oll fl'.'VOQ.tio~
                                                 mit  ted     sub    seq   uen    t                                                                                               n, § 1203.1.
                        an offense com                                                  the     term       of    imp     riso  n•
                                                                 pro   bati   on,                                                                                                                                                 pleo or
                       he or she bas been oo                                                                                                                                        petitioner; change of
                        ment of such defendant
                                                                        under a commitment
                                                                                                                         issued             ! 1203.4. I>isclulrJ!ed                      dis   m1   ssJ l.l of   cha   rge   ; rclesse
                                                                                                                   n wh       ich                   ne:ation of ,erdict;
                                                                   ce upon the date upo                                                                                                     .bmties; certificate of
                                                                                                                                                                                                                                       re.h.&-
                        hereunder shall commen                                         und    er     com    mitment for                             from penalties and disa
                        defendant was deliver               ed     to    pris   on
                                                                                                                                                                                  don   ;     app  lie1  tion  ;     plea   ding prior
                                                                                                                 .red Lo be                         billtation and par
                        his or her su~uent                    offense.. Any terms ocle                                                                                                                    mbsequent offell!ic;
                                                            sha   lJ   be.    serv    ed    as    oth  erwise provid•                                eon   rlct ion lD prosecutiop for                                    of city mul
                        served consecutivdy                                                                                                          disclOfiillrt.;      fireitrmA; reimbursement
    I                   oo by law         .
                              In the event the probati
                                                                   rt
                                                                       on officer fuils to report
                                                                          or     the     cow     t    £B    ili  to    imJ
                                                                                                                            such
                                                                                                                              )Of    ie          (•)
                                                                                                                                                     county; notict: of petition
                                                                                                                                                        In   any case in which a def
                                                                                                                                                                                                     for    reli ef
                                                                                                                                                                                                     endant ha, fulfilled the
                                                                                                                                                                                                                              probation,
                        commitment to the                    cou                                                                 d                                                 for the entire period of
                                                  ein     pro  vid   ed..     the court shall be deprive                                     conditions of probation                                         t.er  m.i  nati  on of the
                        sentenc      e   as   her
                                                                                                   e retained in the                                      been clilcharged prio              r   lo   the
                                                          sdjc  tion         it   may       hav                                              or    has                                                           c.as  e   in     which s
                         thereafter of aDjuri                                             (Ad,Jed by Swn. 194 /,                             period of probation, or in
                                                                                                                                                                                              any oth     er
                                   g    of   pro bati   on    in   said      CM<.
                                                                                                                                                                                         and       the    int.  eres  u;      of ju.trice,
                         p,u,tin                                                                                            § ];             court. in its discretion
                                                                          by Stats.1943. c 321,                                                                                                            be granted the relief
                         c. 641 f I. Am,ended                                          6.       c    376    .   § l; Stan.                   deta   m.i  n,s      that a defemlant should
                                                                 J;     Swn     ./97                                                                                                                                           .JL at any
                         Swi.,./963. c 1079, f                                                                                                                                      tion, the defa:idaot shs
                                                7.  §    JO;     Sta   n.    J 987    , c 828, § 76.)                                        available unda thia sec                                     iod   of   pro   bat   ion, if be
                          1980. c. J        II
                                                                                                      "· Superior Court of                   tim   e  afte  r the t.ennination of the
                                                                                                                                                                                                    per
                                                                                                                                                                                                                                    nse. on
                                                                  bdd      innl  id    in  luyo
                                                                                                                                                                                          a sentence         for     any     offe
                              ValiltitJ. Thi, at:etion wu                                          4-90 P .2d 1137, 6 C.3<1                  or she is not lbai serving
                         San Beroa.nfuw C,ounry
                                                          (197)) 91 Ca.l.Rpu. 449,
                                                                                                           '406   U.S.     940,    32                                                    ., or  cha   rge  d   with       the     COJD.mi.!l-
                                                                                                                                             prt)bation for any offc:nsc
                                                                                                       U,
                                a.ppeal dilrnb:sed. db:::
                                                               :uiondenied 92 S.Ct. :ZO                                                                                                                                          c.our1 to
                         lll                                                                                                                                                        be permitted by the
                          Lf..d.:lrl JU                                                                                                      5ion of a1.1y offense.                                 guil  ty     or     plea of nolo
                                                                                                                                                                                    ple   a    of
                                                              o,,.,..,.,....,.                                                               withdraw hi$ or her                                        guilty; or. if be or she
                                                                            with     local bw cnfonx:mt:nl qc:q
                                                                                                                                 cy,
                                                                                                                                              c::o  nte  ndc  :rca.nd enter a pktt of not                                        the court
                          Se, uJTendm, laila        rr    w  ~
                                                                                                                                                                                    r a plea of not guilty,
                                n:"'oa.rion of parok Of
                                                                  probation, u:e § l9Q                                                        has beeJJ convicted afte                               lty;    and   .   in    either case,
                                                                                                                                                                                           of   gui
                                                                                                                          or ter-             shall set aside the verdict                                                        tions or
                                                                    re?ocation, modification,                                                                                        on disiniss the accusa
                          § 1203.3. Probstion;                                       er      resp    ecti  ng        sen   ten  ce;           the court sha11 thereup                                      and      e.,;c ept as noted
                                                            nge        of     ord                                                                                                      def    end  ant
                                  mimtion; cha                                                                                 oca-           infonmtion agairu;t the:                                                                      all
                                                                             r; escape. time of reT                                                                                    then:aft.cr be released fram of
                                   dfuh.aree of probatione                                     of     re,0   000    0                         below, be 01 she shall                                                   the      offense
                                                            for     juat   ific  »tio   n                                                                                                  re:s uJti  ng    from
                                   tioa; heari.n        g
                                                                                                                           during             penalties and disabilities                                   except as provided l1l
                                                                         e authority at any time                                                               or she has btcn convicted,
                               (a) The court shall hav                                                                             its         whi   ch    he                                                                           ooer
                                                                    to revoke, modify, or c.ha
                                                                                                                          ngt;                                                              ucle Code. The probati
                           lhe term or probation                                                     aec  utio    n       of   sen   -         Section 13555 of the Vcl                              pro  bati  on      pap   en.      of  this
                                                                      imposition or                                                                          informed, in bu or ber
                           order of suspension of                                                                              wil    l        sha   ll be                                                                  ,   lo  peti  tion
                                                                  time when the ends of just
                                                                                                                        ice
                                                                                                                                               right and privilege ond
                                                                                                                                                                                     his or her. right. if            ,my
                           tence. 11 may et any                                           the good conduct and                                                                                                                     n. The
                                                   ther  eby  ,    and       whe     n                                                                      cert  ific ate   of    rthi  ibilitstioo and pB.roo
                           be subscrved                                                                            all   wa   rrn    nt        for     a                                                                cha   nge      of plea.
                                                                       held Oil probsticm sh                                                   probationer may ma.kc the
                                                                                                                                                                                            application and
                           reform of the pcnon ,o                                                   and      rus    cha     rge   the                                                          or   by     the     pro  bati  on       offittr
                                                                       of probation;                                                                      son or by anorney,
                           it. t=ninate the period                                                                  e    wit   hou    t        in    per                                                             any        sub  seq ncnt
                                                                          order &b·aDbe mad                                                     autborit.ed in writing;
                                                                                                                                                                                            however, in
                           person so held. but no                                            rt    or   the     cler  k    ther   eof                                                              ror   any      oth  er     offc  nac  . the
    I                                                                   by the cou                                                              prooecution of the defc:od
                                                                                                                                                                                            ant
                            written notice f1TStgiven                                                                     rc-vokc.,                                                                                                and 5hall
                                            per    pro  bati  on       officer of the intention to                                                    r    con  vict  ion    may     be pleaded and proved
                            w   the    pro                                                                                                      prio
    I
    (                       modify, or change its ord
                                                                         er, and in aJJ
                                                                                         ord   er
                                                                                                      cas
                                                                                                      of
                                                                                                           es,
                                                                                                            pro
                                                                                                                  if
                                                                                                                  bati
                                                                                                                       the    cou
                                                                                                                          on md
                                                                                                                                     rt
                                                                                                                                                have the same effect as
                                                                                                                                                                                      if probati
                                                                                                                                                                                                tion
                                                                                                                                                                                                      on     had
                                                                                                                                                                                                          dism
                                                                                                                                                                                                                    not
                                                                                                                                                                                                                  isse  d..
                                                                                                                                                                                                                            bee  n    granted
                                                                                                                                                                                                                                 Toe order
                                                                                the                                                                                                info   nne
                            ha.s not seen fit to revoke                                                               defendant                 or the accusation or
                                                                                                                                                                                                    r sh:ell be informed. t.h.
                                                                                                                                                                                                                                                !t
                                                                      nounce judgment., the                                                                      tc. and the p10batione
                             impose sentc:Dcc or pro                                                                         .c:o   sion        aba   ..ll &t.s                                                                   igat ion    to
                                                                              of probation or any CJt                                            the order docs not relieve
                                                                                                                                                                                             him or her of the obl
                             shall at the end of the term                                      ged         subject to the                                                                          onse to any direct questio
                                                                                                                                                                                                                                               n
                                                          the      cou    .n      disc   har                                                                          con  vict ion   in     resp
                             tbereor, lx" by                                                                                                     disclosethe                                                      lica  tion       for  public
                                                                        ions.                                                                                                            nna   ire     or   app
                             provisions or tbes.e 5ed                                                                           , and            contained in any questio                                      te or loca1 agency.
                                        lf  e  pro  bat  ion  er     is  ord   crt::.d to serve time in jail                                     offi  ce    or     for liccn.sun by any st.a
                                 {b)                                                                        tha    t    tim   e..   the                                                                 info  rma    tion pursuant to
                                                                       s while serving                                                                Dismissalof an acctW1tion or SOnto own, possess, or
                              the probetione.r escape                                           law     on     the    dny      oft.  he                                                           a  peT
                                                                        a melt.er         of                                                                                              mit
                              probation is revoked as                                                                                             this section does not per
                              escape.

                                                              S!HIBITI.                                J?AG...E... -·
                                                                                                               I ...
     Case 6:08-cv-00833-GAP-GJK
            Case 1:21-cv-00376-ALCDocument
                                    Document
                                           1939-5
                                              FiledFiled
                                                    08/15/08
                                                         08/13/21
                                                               PagePage
                                                                    60 of61
                                                                          66ofPageID
                                                                               67    248

                                                                                                                                                                  § 1203.4s
                                                                                      JUl>GMENT
          473
          Title 8                                                                                                                  1w.pa).!;mr,   rn rt:-.oc:ufon nonrithl'itan.dini
                                                                any fire.arm d!pablc            MincnJ. oil a.nd ?I·~•i,.o.                                         Code§     10362
                      his or her custody       or control                                                                                           Prof=ion11
          have in                                                                                      order uuctCf !hi~ .,,:;uon.aoe- Bii~inoi 11.od
                                                 n or prevrnt lns or bc.r Panlon. !-tt § 4-!ll.01 c! ~
          of being coocealed upon !ht: perso                                                               or JTVOCB.tionof J.x:oi,cnorwit.hlllta
                                                                                                                                                           niling onkt
                                                                          Pby,jciaru... su1~on
          conviction undci :>CCtion l 2021
                                               .                                                             n..
                                                                                                          n:r:
                                                                                                       ct.!o     Btlm    lru 1.nd  Prof~          Code  §§ 1136,1131
                                                                               unOa this 11.t:
             Thi£ subdivisio n shall    apply    to all applications for                   J,ulic.cns.c: 11.1.J,.crr.pau                 lll'IBifet:led by proci:-=!h
                                                                                                                         or rc"ooitKm Proft
                                                                                                                         ion
                                                                                                                                                                        ,g.i
                                             h    are filed on or after   P,yr.hcki&tbU                             ~o::oon.
                                                                                                                      B~           VH.l         :n.ions Code § 2963
          relief under this   &e:c rion whic                                   undo                                                            ith.'ILKndingo«lo un.:lc
                                                                                l
                                                                          Re:aei;U!t      li=ns.c. iw;pens-ion OTn:-v«:11tionJIOfW
          Novonber 23, 1970.                                                                                   nd,!ii         Pm!~            Code    § 10171.
                                                        ·001  apply to         lhil =m:mc.crt.i  . &« Bus:..sa: i -4!5201 ct ~
                                                                                                                        a.nd
                                           secti on d~                                                 fo::atc
            (b) Subdivision   (a) of  this                                Rdub  iliut..i on
                                                                                                                                        ditet of lh1J l«:tion. ~
                                                                          School cmployo:conridl:d of ~
                                                                                                                              offau..--~
                               whic h   is with in  the prov isions of
          any rnisdtmeanor                                                     Education Cooc H 44000, Bi009
                                                                                                                                 .
                                              of the Ve.hid: Code, m                                                       10 thll ,-ecrionimmnl.t:.rial.    sec Yebidr
          subdivision (b} or Section 4200)                                Vdlicle- C.00.c.dirmnW punuaa1
          to ft.DYinfraction.                                                  Code. ~ 13515,
                                                                            niwnl---of--pilty-pl~~
                                                                                                                                                                 9 JOH =
              (c) A person who petit   ions for a change ol plea-01-·--wnhd                                                                                      ~-·-"
                                                            r this section may be               i:                                                  dlsmiua.l of
          setting aside of e. verdict unde                                                            l203.4a.   Misdemeanor sentence sened;
                          reim  burs   e   the   coun    ty   for the cost of s.erviccs         'll
                                                                                                                                        lties and   disabilities:;
          required     to
                                                                  by the county board
                                                                                                         thm-ge; Telea.se from pena
          rendered at a rak to tx: deter             mine     d
                                                                                                                 nent offen ses; reim bnrse me.n t of city and
                                                                 dolla  f5 (S60}, and Lo                 &11hseq
          of superviso    n    not    to   e.\ce  ed   sixty
                                                                             rrndercd at a              county
          reimbttJU any city for the cost of
                                                                servi  ces                                                          of a misdCJDc:ru):Orand
                                                                coun   cil   not to exceed            (a} Every defendant convicted                       of
                               mine    d     by  the    ciry                                                                                           time after the lapse
          rflt.e lo be deter
                                                                 e this reimbursement           not granted probation shall, al any
          sixty dollars (S60). Ability lo mak                                                                     the   date     of_p   runo   unce    meot of judgment, if
                                                                        the sundards set        ooe year from
          shall be dct.e     rmin   t:rl by   the:  court     using                                                                             with      and perlormcd the
                                                               on   (I)  of Sec6on 981.8        he or she bllS fully c.omplien
          forth in parnpnph (2) of subd                 ivisi                                                        cour  t,   i&  not     then      servi   ng a sentence fot
                                                     sitc    to   a   perso   n's eligibility   seotence of the                                                    mission of any
                                    a   prcr.   equi                                                                                      char   ge     of com
          and di.all not       be
                                                                  orde  r  reim   bursement     any offense and is not under
          under this section. The cour                t  may
                                                                                                                   ,  since     the     pron   ounc    emen    t      of judgment,
                                                                   appe   ars to have the       crime Blld _bas                                                             ormed to
                            in wb.ic   ~   the   petit  ioner                                                                         ht     life:  and     has      conf
          in any case
                                                              ship, all or any partion          lived an honest and uprig
          ability to pay, without undue hard                                                           obey ed  the   Jaws      of   the     land   , be pennittcd by the
                                                          bfuhed pUl"'"&lUUllto th.is
                                                                                                and
                                                                                                                                                   plea of guilty or nolo
                                           ces                                                  court to withdraw hU. or ha
          of    the   eo&t   for    servi          c:5tJl
          suhdi_yi&ion.                                                                                                       a  ple:.   nof   not     guilty; or if be or she
                                                                                                contcnderc and enter
                                                                                                                                                  of    not guilty, the couri
              (d) No relief shaD be granted unde
                                                                   r this section unJe.55       has. been convicted after a pies
                                                                                                                               ct    of   guilt  y;     aod    in either ~ the
                                       ney      b.as been     given      15 days' notice of     sha.Il set aside  the   verdi
           the prot.t:CUting attor                                                                                                        iss    the     accu    satory pleading
                                                            ation      offic er shall notify    court shall thereupon dism
           the petition for relid. The prob                                 1.'ifiled, pursu-             such   defe  ndan   t.   who       shaJ   J   thert  aft.er be rdeased
                            ng    attor   ney    whe:   :o a  petit  ion                        against
           the prosecuti                                                                                                                            s restiltmg from the
                                                                                                from all penalties and disabilitie
           ant lo this section.                                                                                                                        convicted., except as
                                                                  ecuting attorney hru          offc:nsc. of which be has been
               Jt shall be presumed that the pros                                                                      ion    1355     5   of    the     Vehicle Code. The
                                                                   filed with the courL         provided in Sect
                                 if proo   f   of  servi  ce   is                                                                                    the    provisions of this
                                                                                                defendant shall b< informen of
          rrcc:iv~ notic     e
                                                                     .ant to subdivision                                                       ng,    at  the    time be or she is
              (e). If, ll1kr r-ecriving notice punm                                              9ection. either   orall y   or   in  writi
                                                                                                                                                                          application
                                                       fails   to  appe    ar and object to                                           t    may      mak    e    such
          (d}, the prosecuting attorney                                                          sentenced. The defendan                                                      or by the
                         for  dism  issal  ,   the  prose   cutin   g    attorney may not                       of   plea   in   perso    n    or    by    attor   ney,
           a petition                                                                            and change
           move to set aside or othc~                       appeal the grant of that             probation offica authoriz.          ed    in   writi   ng;     prov   ided    . that in
                                                            c.  604, § 5. Amenoed by                                                                        defe    ndan    t   for any
           petit ion.    /Add  ed    by   Siar  s.193   5.                                       any subsequent prosecution of such
                                          §  1;   Siats   .195   1. c. 183, § 1; S101,                                    prior     conv     ictio  n    may      be    plead   ed and
           Stau.19H, c. 1111,                                                                    other offense, the
                                                                      . § /; Sian. I 970. c.                                                              t BJ if relief bad not
           1961, c. 1735. § I; Siatt.1967. c. 1171                                               Proved aild_ shall have the same effec
                                        ,  c.   331. _ §  l;    Sra,<    1976, c. 434, § I:                               Janl      lO    this     secti  on.
           539, § 1; S1au./971                                                                   been ·granted pum.
                                              , c. 199, § 6; S1a1s.                                                                                          ns wliicb occurred
          Stau.1978. c. 9JJ. § /; S1a1d979                                                           This subdivision      appl   ies    lo   conv    ictio
                            1; Siats .198 5, c. 1471. § /.)                                                                                          after   , the effective date
          1981, c. 1118. §                                                                       before as well as those occurring
                                          0-       Rdtnaed                                        of this section.
                                                   dltct    ol acqui1u.l or conV\COOn. M::t          (b) Subdivisioo (o) does not appl
                                                                                                                                                        y to any misdemeanor
           Act punilhabk     in diffcren1 Wlfl,
                                                                                                          within the provisions of subdivision
                                                                                                                                                                      {bj of Section
                I 6.1<.                                                                           f~g                                                                     ction.
                                                     u.!. :itt § (lj6,.                                                                              lo    any     infra
           Bar of fm:ip conYiction or acquir                                                      42001 of the Vehicle:           Cod     e,   or
                                           citiu: n:slri p,rr:stontion. M:C § 4131.01 d ~
           Civil and politi    righu;
                            c:nJ        of
                                                                                                                                       ions     for,      dism     issa   l of, charge
           Con'<icrior..a.c:qu itul: or jeopa  rdy.  bat    to wbstqucnl pro:,,ect1tion, -           {c) A perwn who p<tit
                                                                                                                                                                to   reim     burse the
                I   1023.                                                   I                     under this section may be required
                      or u::qwruJ in               ,taU    or roumry.   ~       791
                                                                                                                                           ces     rend    ered     at   a    rate to be
           Convii::clon                                                                           county for the cost of servi
                                           01hc1
                         nolwiU.U:Odili1 ordt:J under thil
                                                             secrion. ,cc Busim:sl and                                                                        supe   rvisors not to
                                                                                                                                                         of

                                                                                                                                                                                           l
           ~t
                                                                                                  determined     by    the   coun    ty     board
                                    j 6101.
                Prof'CM.ign   C.odc
                              s
                                                    and dimili.sal af accusuion, ~                                                                      rcimbu= any city for
                                                                                                   acccd sixty dollars (S60), and to


I
           EtTo::1 aI ttrnllhl,tioo of ptoblition                                                                                                           lo be determined by
                                    H 44CX  JI,8100!  .
                                                                                                   the:cost of servi  ces   rend   ered      at  a  rate
                Edacation C".odt
                                                  for impeachment. )er Evidt:ncc Code                                                          mt)'      doll   iin ($60). .Ability
           Evidcncc- of prior felm,y conviction                                                    lhc city council nol to ==<l
                i 711.                                                                                              rcim   bunc    me:n    t   shall     be   deter   mined by the
                                                 nof        ~ ddincd. MX He.11th and               to make this
           Ha.Jt.h bcilitia lic:cnsui&.oonwic1KJ                                                                                                  forth     in    para  graph (2) of
i               Sa.fety Cork I 1265.l.
                                              or miuppropriuion ol public m<JIX
                                                                                )'\.               court usiog the slruldarru              set
                                                                                                                                              981    .8   and      shal   l not b< ,
p           lnf:amous C'fUIK.cm~1                                                                  subdivision    (I)    of   Sect   ion
:,           ·--~~of.'.""O!Jn1 riJh1.1.,~~.~--An ..      l, i 4.
                                                                                                       -
                                                                                                       PAGE"' _ ..
                                                                                                                        e,
     Case 6:08-cv-00833-GAP-GJK
            Case 1:21-cv-00376-ALCDocument
                                    Document
                                           1939-5
                                              FiledFiled
                                                    08/15/08
                                                         08/13/21
                                                               PagePage
                                                                    61 of62
                                                                          66ofPageID
                                                                               67    249

                                                                                                                                           474                              4
                                                           JUDGMENT              AND EXF.,ClJTJON
      § I.203.4n                                                                                                                       :J>an 2                              'J

                                                                                    inclusive, of Division l l of the Vcbick Code, other Lhan
      pre:rcquisit.r: lo s person's eligibility under !.hi~ section.                                                                                                        n
                                                                                    Sectlon 23103, 23104, 23152, 23153, or 23220.
      The coun mnv ordcJ rcimbunem~t in any c.as.c"inwhich
      the: petitioner,appean:   to have the ability lO p11y,without                    (ii) Violation of nny local ordinance relating to tht:
                                                                                    opention,   stopping, s!B.JJdiog, or parking of a rnotor                                r
      undue hardship, all or any portion of the cost for services
      established purswml to this subdivision.           (Added by                  vehicle.
      Stau.1963, c. 1647, § 1. Amended by Stan 1965, c. 465.                          (J} The other conviction or convictions consisted of
      § 1: Srat.!./965. c 1314. § ]; sw,<1967, c 1171. § 2;                         any combinarion of parngrnphs (I) and (2).
      Srai</969, c 9, p ]; Stnu.1978, c 911, § 2; Stat~ 198/,                         (e} This secrion shall apply in any case in whjcb a                                   r,
      c 7/4, § 331; Stat<l983, c 1118, § 2)                                         person was under the nge of 21 st the time of the                                      /'
                                   enxu Rd~                                         commission of an offense as to which this so::tion is made                          n
                                                        on m0101 vt:hidt lice=
      Effecto/ 1.c.nnirn1tionof probationuu:i IDII-O'liual                          applicable if that offense was com1nit1ed prior to March                            C
                                                                      -~=---'7
       · · nupett$ion-or--f"C'YOt2riO!\,--=c.-\'dtic.lc.-.Codt._ulJ~H~l~.                  91~--------~
                                                                                      ,,....;J                                                                         p
      Fu:id and p:naltio fOf inrr'actio,u and •p,:,cial ~ w: Vmiclt                     (f) ln any action or proceeding based opon def~
           Code §       1,
                   4200
      Norn con~=        ple:a. dfoct, ~ § 1016.                                     am.ation, a court, upon a showing of good cnme., may                                6
                                                                                    order any record! sea.led onder tlm section to be opened                           I
      § 1203.45. Cert:aiDmisdemeanor convictions:;: sealing                         and admitted into evidcocc.. The ro:::onis shall be
            of record.5                                                             confidential and shall be available for in'ipCCtion only by
         (a) Jn any case in which a person was under the egc of                     the coun, jury, parties, counsel for the panies., and any                          ),

      18 yean at the time of commission of a misdemeanor and                        other person who is authoriz.ed by the conrt to inspect
      is eligible for, or has previously received, the relief                       thc:m. Upon the judgment in the action 01 proeeeding                               J

      provided by Section 1203.4 or 1203.4a, that pmon, in a                        becoming final; the court shall order the recordi scaled.
                                                                                                                                                                       r
     proceeding unda Section 1203.4 or 1203.4a, or a sepa~                              (g) A person who petitions for an order sealing e.
      rue proceeding, nuy petition the court· for an ordor                          re.cord under thiJ section may be required to reimburse                            p
                                                                                                                                                                       p
      sealing the record of conviction and other official reco-r'tl£                the county for the cost of services rcnden:d et a mte to be:
     in · the case.induding records of arrests resulting in the                     dd.ermined by the county board of supervison not to
     criminal proceeding and records rd.Bring to other offenses                     a.coed rci.xtydollJITT(S60), and to reimburse any city for
                                                                                                                                                                       §
      charged in the accusatory pleading, whether defendant                         the cmt of &erVice5rendered at a ntc to be determined by
     wu acquitted or charges were dismissed. lf the court                           the city council not to a=:d mty dollan (S60). Ability
     finda "that the person was under the age of 18 at the time                     to make lhill rcimbWBement shall be· determined by the
     of the commissionof the misdemeanor, and is clig:ible for                      conn using the mndards ,et forth in parag:n,ph (2) af                          b
     relief under Section 1203.4 o, 1203.4, or has pncvi011Sly                      subdivision (f) of Section 987.8 and &hall not be .a                           C

     received such "relief, it may issue its order granting the                     prercq\lll.itc to a person'& eligibility under thi!i section.
     relief prayed for. Thereafter the conviction, arrest, or                       The court may order reimbursement in any cas_ein which                         a
     other proceeding shall Ix deemed not to hne occurred.                          the petitionu appean to have the ability lo pay, without                       t
     and the petitioner may answer accordingly a.nyquestion                         undue·ruutlship, all or any portion of the cost for servicea
     relating to their occurrence.                                                  ~blished       pursuant to trus subdivision. (Added bj
        (b) This section applies to convictions which occurred                      Stattl96/, c 2054, § 1. Amended byStau.1965. c. 1856.
                                                                                    § J; Stat.t1965, c. 1910. § 1; Stau./967, c. 1373, § 2.·
                                                                                                                                                                   t
     Wore. B.l! well as those which occur ·a.ft.er,the effective
     date of this· section.                                                         Srau./970. c. 497, § 2; Stattl971. c. 579. § J8; Stott
                                                                                    1974, c. 401, § 2.· Stau.1982. c. 53. § JO; Stal.!.]983. c
        (c) This section !hall not apply to offenses fot which
     registration is rcquind under Section 290, to violations of
                                                                                    ll/8, § 3.J
                                                                                      VaDitty. Thb tcetiou "'" held UlvaJid In People"· Rpcr (1974) I 14
     Division IO (commencing with Section I 1000) of the                            Cal.Rptr. 66l, 40 CA.ld I; McMabcm -.. Monicipl.l Court of B~
     Health and Safety Code, or t.o misdemeanor violations of                       Jumcial DilL Lor, AnJcla. County '{1970) !5 Cal.Jtpu. 712, 6 c..A.Jd 1~.
     the Vehicle Code relating to operation of a vehicle or of                        Comtrurtio1i of Su.u.1911. c 5l. ,ci: note undr;: Hc:a.llh & S. C            s
     any local ~din.a.nee relating to operation, &tanding,                          § 11131.                                                                       t
     stopping. or parking of a motor vehicle.. ·
,.      (d) This scction docs not apply to • person convicted                                                                          idc:alifcation lhfl
                                                                                    Notice to offiCU&and 1ie:Dts by bwu,u d CTUlllllllol
                                                                                         n;c:onl o( minor hu been Ka.ltd. ICt i 11105...5.
     of more: than one: offense. whether the second or addi-
I    tion.al convictioru; occurred in the same action in which                      PetitionLOaeaJcoon ru:ords by • ptnOD ~ rm miadcmea.nor.whik
                                                                                         1 minm, fWllnds., I«  I !Sl.1.
     the conviction as to which relief i&sought occurred or in
1    another action, Clccpt in the following cases:                                 § 1.203.5. Probation officer&; officer5 appointed u.oder
                                                                                        ju"'fenlle court law as ex officio adnJt probation

I       (I) One of the offenses includes the other or oth·cn.
        (2) Toe other conviction or convictions were for the
                                                                                          officers; exception
                                                                                       The offic~ of adult probation officer, assistant adult




I
     following:
                                                                                     probation officer, and deputy aduh probation officer are
        (i) Misdemeanor violations of Chapters l (commeoc-
                                                                                     hereby created. The probation officers.. assistant proba•
     ing with Section 21000) to 9 (commencing with Section
                                                                                     tion officen, and deputy probation officcn; appointed in
     22500), inclusive, or CJuipters 12 (commencing with
                                                                                     accordance with Chapter 2 (commencing with Section
     Section 23100) to 14 (commencing with Section 23340),

                                     ·· ~~~XWIBI+::r:::.PAGE..,..2-..


                                                                                                                                                               -
        Case 6:08-cv-00833-GAP-GJK
               Case 1:21-cv-00376-ALCDocument
                                       Document
                                              1939-5
                                                 FiledFiled
                                                       08/15/08
                                                            08/13/21
                                                                  PagePage
                                                                       62 of63
                                                                             66ofPageID
                                                                                  67    250
                                                                      CONCEALED              WEAPONS                                                          § 12021.1
      803
      Title 2                                                                                                                                      ~o;uiln-1 by bc<jUO-.f Of
                                                                    or                        Rnr:ntirn1 ol titk of fJn:.t>nnt of ,,mmunioon
      advcrti&i!1g dcvicr, to arlve.rti.'l(' tbc snk of any wcopon                                 intalit.aL!: ,ucc,:::nion. JleC ~ 11()11}
      deviu   whose   poss~'.: !ion is prohibit  ed  by Section 12020,                        fufhl to po:u=,; fu-eMm,, aft,:; plLfllon bo,:d upon
                                                                                                                                                    =tificiw:  of !dIBbi!iU•

      /Added by Srot<l976. c 1127, § l,J                                                           tmn. Jee §    48.n..n.
                                                                                                                                                       ground! fircarnu..
                                                                                              Youth Aulhrnify insti1ntimu. bring:ing i:»10 Or within
                                                                                                  "'~pon.t or a:pl011n'o. i= \VcJJarc imd lnstirution
                                                                                                                                                      1i' Codt § JOOf.~-
                                                             hJp
      § · 1.2021. Con.eealablt> fu-e.arrm; probibH.ed owners
                                    'Offe.nse;     punishmen~           e:xreptlonB
              or· ~ioO·;                                                                      § U021.1.    Concealable flre:2.J'mB; prior conviction of
                                                                                                 certain Ylolent Ot;enses; prohib_it~ ~lflJe.rsbip or
         (a) Any penon who hru:; been convicted of a fdony
                                                                                                 poss,ession; offense; pnni»hme»t:; rondition of pro-
     under      the laws of the Unite.d St.Btes., of th-=:Stale of
                                                                                                 badon or suspension- of ii:npoaitfon or rieCDtion of
      Ci1ifor  nia,  or any other sLBte, government.. or country, or
                                                                      or who is                  sentence
      of an offerue C':'!JUIDt:ralodin Section 12001.6,                                                                                                                        (a)
                                                                                or            (a) Notwithstanding the provisions of subdivision
      addicted to t:ht::use of any narcotic drug, wbo owm;                                                               any  person        who       ha.'i  been previously
                                                                            l any         of   Section       12021,
      has in his pos..,es..,;ionor under his cu1aody or c.on.trn                                                                   .nses ...   Jisted. ..in...subdiYWon_JbL
    ~PistoL_J~~jyg_,_ or olh~ fir~                    capahk. of being con- -- ..-convfoied-of-any-ot:.Lhe-offe
                                                                                                                                                          ion or undu his
      cea.Jed upon _the       pcnoo:     ts ~ilty of 11 public offense,_~d               and     who
                                                                                         custody or control
                                                                                                           owns      or   has
                                                                                                                         any
                                                                                                                                in
                                                                                                                               pistol.
                                                                                                                                       his    possess
                                                                                                                                           revolve     r    or other firearm
      shaJl be puru.-.hable by tmpruonmeol m the stale pnso~'.                                                                 ed     upon      the    ve'rson   is guilty of a
      or in a_county jail not acceding one year ~rby a-fmeno
                                                                                 t,      capable    :   of being     conceal
                                                                                         public offense, _andshaiJ              be    pnniBb      ed   by   impriso   nment in
      e.Jcecding one _thousand dollars {Sl,OCX)), or by botb.
                        Lli.stii\n'ling the ptbvisions of subdivision (a),               a counly jail for ·at            'least   ili   niont.lj     5  and    oot'·eic eed.ing
         (b) Notw!                                                                                         oi          imprl    so.rul         ·in
                                                                                                                                            )efli   : th·e•  st.au·. pn!o_o. ll'
                                   been·:
      any'penoa· W'bO:·liK.s. "ci>nvicted
                     1
                                                        "bfa frJony or     of  an        ~ne     yeiir.          by
                                                                                                                                                                                of.
                                                                                         probstibn is graniai, odf the imposltion or ·e:xecution
     offense tnumefllLed in Section 12001.'b; When such con•                                                             ~"     il  · sh.al)   : be    a   colld.it fon of. the
                                                                               for       sentellc     e  is   iuspend
\     victlon results from certification by the juvenile court                                                                                                             least
•                                                                   under- the           probation or suspe.nsicin that the defendant serve ai
     protecution as an adult ·w···ao ..aduJt,tourt                                                                               }rut     . ·  _    ·   _            '  ·   ' ..·
                                                                                         sil  _ monl.Ii    {  in   a . ~nni:;y
     proviB:iooBof Section 707 of the· Welfare and Institutions                                                                                        alt  Offen    se_ind~d     es
                                                                                           '(bj_•jJ'.~-~ ··this                ·'
                                                                                                                             ~tiOn.      ' ·a.~~l
     Codo, .who owna .Or.ha!! irt hii posse.saion·or under ·ru
                                                                                  5
                                                                                                 of    th~·  Jol.fow    ing:   ·             ·  · ·                                ·
                                                                                         a.ny
     custoliy dr ~ntrol·any pi!tol, revolver, or o-~~r firearm                                               ,                    ·
     capable of being ooocealed upon th, penon JB'guilty t
                                                                             of•
                                                                                             ( I) Murder !Of, voluntary ·ma.ns.laughtc:r.
)    priblic offrn&c"andshall be p!JIUlbable by h:bprisonmen
                                                                              one            (2)  -Mliyhem.
     in the-'mte :prison, or in· a county •jail oOt•excttding
                                                      one·  tbouuod     -dolhu,    ;       "(3)    ~
     year or·.t,yns· <fiDc:not•·exceedJ.tig
                                                                                                                                                                                or
     (S-1,000), :or by both.·                                                                (4) Sodomy by force, violence, duress, m~
        (cj' Subdi      vision   (a)'&h    ali'i/o i
                                                 apply  \o.     person who    ball    .  thn:at      of   great     bodily    harm.
     been convicted of a feJoriy itndci the laws of the
                                                                         United              (sj      Ora1  copltlation by fora; vi~Jenco., duress, mcna.ce,
     sta ...   unles      s,                                                             or threat         Or.  great bodilyharm.
        X°l)'·Convictio~··or        a like   offense   under   Califor  iJa   la~            {6) Lewd·         acts   on n child nn_der ·the age of 14 years.
     elm·'JQnJy                            ion of felony pu_nish      mrnt; or
                   f~ult      in  imposit                     .; .              •
                                                                                             (7) Any· felony' purusbable by death''o'r imprisonmenl
                                                                                                                                                                          L..•·
                                                                                                                                          ·~:!'.·
            '.       ., .

   , '-12),:~•:.defcndani.           was    senU:D   ced to,q  fedcnl   com:o-:     :    in_  the staic~'PrlWnfOr life.·· 1 · . __· ·_· '-'.· '· . ·
                           lltjmore.tlun -30day,, ol r<C<ii         l'ed.a'f  in,e
                                                                                of     ·       a'' .,;•·~::;:    .lie/fl'io'i/:·m··: ~ .'.,..,r,:.:.~~                      e,;';,
                                                                                                                                                        ··1t~i-~lm1)1!Jl-"' (,
  ' \if>11aH11cii,for
                                                                       rc:cmvt    :d .          ( ) 4"!    ,R\'l.'. F y ,,       %11                '                 ,\,U
     mt1re-:t  han   om        lhou.un ti,.dolla n    (Sl,000 );   or
                                                                                         gi1r5t   ¥Jy         "JI~       0~ anr,~                  o. c~_._u~ ~ ~m.j;
     both.such punishments". (Add.,.J by,Stots. 1953,c 36. § I.                                                                                                                     ._
                                                                                     i
                                                                                         plice, which ha, been clwged ,and proven. or any f.}ony
     Amended by Statt/965, c 931, f I; Stau.1970..c 1345,                                in wh.icb.th/(kfe          ndant     usCS    a· fifc:irm      Which     UBe   ha!i)>C   On
     f I; Stars.1974. c J/97, f /; Stoa. /976, c /139, § 303;                            charged and proven.
     SUJ,u.1982, ,:. /36, f 6,· Stou./983, c 1092. §                     316.5./
                                                                                             (9) Attempted murder.
                                    Ctod Ref~                                                   0) Assault with intept fa,,°;'mIDit rape or robbery.
                                                                                               (l
                                                                                                                                                         ..a.
     Pdony, tk:fincd. s= f 11.
                                                                           I 11~IIL            (l I). AssauJt.with .!J.deadly wc;apon or ..instrumeot on
     fmd:inpo( jury u lo charJ(of bani armedlritb weiipon, lltt                              peace officer.
     Fut>bru, tbd)J -irtapoor    n,ciplOO?ca,:tirin!'in1 into pruoil:, priioll n-d
         . amp 01 JW41a. I 01,.
                                                                        .
                                                                                               (12) Assault by a life priso~cr on a noninmate.
                                               011, pcnon, Ml: I 12001.
     Pll'Qnm t:ap11~lc·of bcin1 txmcca1:d                                                                                                                  .e.,
     ~ viol.atiao of 'thil scctioowhllt corrunitrin
                                                                .g ,.rt nbativt lo             (13) Assault with a, deadly weapon by 8Jl imBBt
           thn:alaltnl criutt victim, l'liulcss or 'informant.·· pllllilhmait,
                                                                                 110:
                                                                                               (14) Anon.
          I   1,0
     Nuu.ance.                                                                                 ( 13) Exploding 8 destructive device or any explosive
       Blad.jacU., alw,phon. billit:s,.~dclnbl.,     sa.ndb•p and ~ loudr.Je1,
                                                                         .
                                                                                             with intent to injure.
            tU:.,      § 120'29.                                                                                                                   ve
                                                                                               (16) Exploding a destructive device or ariy explosi
                    ICC
                                                                        pistol or
        Unlawful anying oo pmon or within nhlck of dirk. Wlggcr,
            futtnn capable of being CClhowc:don pcnori. sa: t · 11028.                       causing g,eat bodily igjwy,
     PcisK:sllon of deadly weapon by pri&ooe:r, M:t l 4ID2.
     Public ofJcnae., defined_.sec I' U. ·
                                                                                               (17) bplod~g a destructive deyice or any. _explosive
     llFP' .!Qf_•capon tu~ .Immp~.                  ~ I 400_3. .                             with intent lO murder.
                                                                        ~vu
     Jlcsidc:nc:cor place ofba$incn,. pd'50fl,l pcnnjtud 10 kcq) piuol,
          "'!in.nN        •• "'I    ll02A, ...         ::t:' . . ·
                                                "HJl"IIT                                       ~-8)     ~bbecy,,          .,,: , ·

                                           /CA    .,  -=PAGE                                               ·------
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               63 of64
                                                                     66ofPageID
                                                                          67    251




                              Exhibit "J"
    Case 6:08-cv-00833-GAP-GJK
           Case 1:21-cv-00376-ALCDocument
                                   Document
                                          1939-5
                                             FiledFiled
                                                   08/15/08
                                                        08/13/21
                                                              PagePage
                                                                   64 of65
                                                                         66ofPageID
                                                                              67    252




            Ql{AN GE (                 >.LA 'vV LlBRAR.Sj
                                    Volume        3



                        OEFCSALIFORNIA
                   STATUT
                           AND DIGESTSOF MEASURES

                                        1988
                                                        Nov13
                                                                7997
                                                        ed
                          Constitution of 1879 os Amend


                                                   of Electors,
                      Measures Submitted to Vote
                                                        8
                          Primary Election, June 7, 198
                                                  ber 8, 1988
                      and General Election, Novem

                                                the Codes, Resolutions,
                General Laws, Amendments to
                                                       passed by the
                   and Constitutional Amendments
                                 California Legislature



                            1987-88 Regular Session




l
I
l                                        Compill!d by
                                     BION M. GREGORY
                                                               T J PAGE J
                                                        '=XHJBJ_,




                                                                          ADDENDUM3
            Case 6:08-cv-00833-GAP-GJK
                   Case 1:21-cv-00376-ALCDocument
                                           Document
                                                  1939-5
                                                     FiledFiled
                                                           08/15/08
                                                                08/13/21
                                                                      PagePage
                                                                           65 of66
                                                                                 66ofPageID
                                                                                      67    253




    I Ch.   1393                  Ch. 1394 J                   STATUTES OF l 98B                        4715

                                 of the Sacramento County Superior Court all agree, in writing, to
                                 operate a court facility in the City of Folsom as provided     by
igto   the City                  subdivision (a).


:11                                                            CHAPTER 1394

tws:                                An act to amend Sections 1203.4a, 1202].!, 12073, 12080, and 12305
                                 of, lo repeal Sections 12079 and 12306 of, and to repeal and add
:hat currentJy                   Section 12077 of, the Penal Code, relating to crime.
¥for the    state
r,sporting and                                 {Approved by Governor September 26, 1988. FiJed wiU1
"jnal trials for                                       Secretary of Stale September Tl, 1988.)



.
istate prison.
lison who are
  d, must be
                                  The people of the State of California do enact as follows:


t                                   SECTION      l.   Section 1203.4a of the Penal Code is amended         to
. ilities in the
                                  read:
    the City of                                                                                           and
I costs for the                      1203.4a. (a) Every defendant convicted of a misdemeanor
jenforcement                     not granted probation shall, at any time after the lapse of one year
                                  from the date of pronouncement        of judgment, if he or she has fully
~l the City of
•I)'adjacent to                  complied with and performed the sentence of the court, is not then
~tention costs                   serving a sentence for any offense and is not under charge of
                                  commission of any crime and has, since the pronouncement                  of
'be County of
                                 judgment, lived an honest and upright life and has conformed to and
)o read:                         obeyed the laws of the land, be permitted by the court to withdraw
i Department                     his or her plea of guilty or nolo contendere and enter a plea of not
~om for the                      guilty; or if he or she has been convicted after a plea of not guilty,
ko exceed one                     the court shall set aside the verdict of guilty; and in either case the
i costs. Under                   court shall thereupon dismiss the accusatory pleading against such
hzed to make                      defendant, who shall thereafter be released from all penalties and
l construction                    disabilities resulting from the offense of which he has been
I  the city are                   convicted, except as provided in Section 12021.J of this code or
!cation of the                    Section 13555 of the Verucle Code. The defendant shall be informed
1ison                             of the provisions of this section, either orally or in writing, at the time
i is a~thori.zed                  he or she is sentenced. The defendant may make such application
}mount not to                     and change of plea in person or by attorney, or by the probation
~I year. These                    officer authorized in writing; provided, that in any subsequent
lepartmenl.                       prosecution of such defendant for any other offense, the prior
frections shall                   conviction may be pleaded and proved and shall have the same
   terests of the                 effect as if relief had not been granted pursuant to this section.

f ertaining lo
   participation

kact with the
                                     This subruvision applies to convictions which occurred before as
                                   weU as those occurring after, the effective date of this section.
                                      (b) Subdivision (a) does not apply to any misdemeanor falling
                                   within the provisions of subdivision (b) of Section 42001 of the
fthe members                       Vehicle Code, or to any infraction.
                                      (c) A person who petitions for a dismissal of a charge under this
;esiding judge
tesidingjudge                      section may be required to reimburse the county for the cost of
                                   services rendered at a rate to be determined by the county board of
l
                                                                                                        137840
            ]37800
                                                EXHIBITJ             PAGE_{)_ ,
Case 6:08-cv-00833-GAP-GJK
       Case 1:21-cv-00376-ALCDocument
                               Document
                                      1939-5
                                         FiledFiled
                                               08/15/08
                                                    08/13/21
                                                          PagePage
                                                               66 of67
                                                                     66ofPageID
                                                                          67    254


                                                                               I Ch. 1394            Ch. J.'394 l
                                   STATUTES OF 1988
 4716                                                                                                   (I 6) Exploding            a
                                                          to reimburse any
                               sixty dollars ($60), and                                              great      bod ily   inju ry
 supervisor5 not to e:xceed                      rate to be  determined    by
                                 rendered at a                                                            (17) Exploding a,
 city for the cost of servlces                                  to mak e  this
                                   sixty dollars ($60) Ability                                       to mUJder.
 the  city council not to exceed                                   standards
                                                                        g lhe
                                    rmined by the court usin                                               (18) Robbery.
 reimbursement shalJ be dete                              of  Sec tion    987.8 and shall
                                 of subdivision (f)                                                        (19) K.idoappmg
 set forth in paragraph (2)                                            this secbon. The
                                 person's eligibiHt-y under                                                (20) Taking of a I
 not be a prerequisite to a                in any ca5e in whi        ch    the pebboner                                           to
                                    ent                                                                    (21) Attempt
 court may order reimbursem                                  ue    har  dsh ip, all or any
                                   to pay, without und                                                       riso n1n ent    in   th(
 appears to have the ability                           blis hed      pur sua  nt     to this         imp
                                     services esta                                                         (22) Any felony
  portion of the cost for
                                                                                                      dangerous or dea dh
  subdivision.                                                            nded to read:
                                     of the Penal Code is ame                                               (23) Escape from
     SEC. 2.. Section l 2021.I                             ons   of   sub  division (a) of
      12021.1. (a) Notwithstandi
                                      ng the provisi                                                        (24) Assault with
                                                                        convicted of any
                                  who has been previously                                             bodily injury.
  Section 12021, any person                                              'llS or has in his
                                     division (b) and who ov.                                               (2.5) Any attemp
  of the offenses listed in sub                                     pist ol,   revolver, or
                                     tody or control any                                              other than an assa u
  possession or under his cus                             upo  n   the    per son    is guilty
  other firearm capable of
                                  being concealed                                 ent      in a             (26) Any offense
                                                                         risonm
   of a public offense, and
                                   shall be punished by imp
                                                                                 yea r,  or  by              (c) Any person r
                                                                          one
                                  months and nol exceeding                                             in subdivision (b) \~
   county jail for at least six                                                   acc usa tory
                                                                                                      juvenile court for r
                                                       dismissa  l     of   an
                    in the state prison. A
   imprisonment
                        to Sec  tion    120 3.4 a inv olv ing an offense set forth in                  provisions of Sectio
   pleading pursuant                                                   vious conviction.
                                  affect the finding of a pre                                          owns or has in his ,
   subdivision (b) does no\                                                      of sentence
                                       the imposition or exe on      cuti                               control any pistol.
   If probation is granted, or il dition of the probation or susperuion
   is suspended, it shall be
                                  a con                                                                 concealed upon th1
                                                                            nty jail.
                    ant   serv e    at least six months in a cou                                        punished by impris
    that the defend                                                 incl ude  s any of the
                                        , a violent offense                                             not exceeding one
       (b) A,; used in this section
    following:                                                                                          probation is grante
       (1) Murder or voluntary
                                       manslaughter.                                                    suspended, it shall
        (2) Mayhem.                                                                                     the defendant sen
        (3) Rape.                                                                                             (d) The court sl
                                                                        at of great
                                          e, duress, menace, or thre                                     subdivisions (a) an
      (4) Sodomy by force, violenc
                                                                                                         of justice would be
   bodily hann.                         e, violence, duress, menace
                                                                        , or threat
       (5) Oral copulation by forc                                                                       the imposition or •
   of great bodily harm.                                                                                 required by subdi
                                      under the age of 14 years.                                         suspending the im
       (6) Lewd acts on a child                                          in the state
                                        by death or imprisonment                                          other than those S·
       (7) Any felony punishable
                                                                                                          the court shall spe
   prison for life.                                                     great bodily
                                         ich the defendant inflicts                                       the circumstances
        (8) Any other felony in w!r                     plic e,   w!r icb   has been
                      per son , oth er than an accom                                                      be served by sud
   inju   ry  on any                                             defendant uses a
                                  any felony in which the                                                      SEC. 3. Sectio
   charged and proven, or
                                    n charged and proven.                                                      12073. (a) Ev,
    firearm which use has bee
         (9) Attempted murder.
                                                                                                           othenvise transf e1
                                                                   y.
                                      to commit rape or robber                                             being concealed
         (10) Assault with intent                            rum ent     on a peace
                                            weapon   or inst                                               transferor is a re
         (11) Assault with a deadly
                                                                                                           provided by this
     officer.
                                       oner on a non.inmate.                                                entered the in.for
          (12) Assault by a life pris                         an
                                                          inmate.
                                           weapon by                                                            (b) This sec ti,
          (13) Assault with a deadly
          (14) Arson.                                                                                       business intercou
                                    e device or any           explosive with intent                          dealers in the r e1
        (15) Exploding a destructiv
     to injure.
                                                                                            137870
